
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

By and Between

UNION OIL COMPANY OF CALIFORNIA,

PURE RESOURCES, L.P.,

PURE PARTNERS, L.P.,

and

PRS OFFSHORE, L.P.

as SELLERS

and

FOREST OIL CORPORATION

as BUYER

September 20, 2003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I
DEFINITIONS AND CONSTRUCTION 1.01   Defined Terms   1 1.02   Other Definitional
Provisions and Construction   7 ARTICLE II
PURCHASE AND SALE 2.01   Purchase and Sale   7 2.02   Assets   7 2.03   Excluded
Assets   8 ARTICLE III
PURCHASE PRICE 3.01   Purchase Price   9 3.02   Calculation of Estimated
Adjusted Purchase Price   10 3.03   Calculation of Adjusted Purchase Price   11
3.04   Post Closing Adjustment   11 3.05   Deposit   11 3.06   Allocated Values
  12 ARTICLE IV
CLOSING 4.01   Closing   12 4.02   Actions To Be Taken At Closing   12 4.03  
Payments   13 ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS 5.01   Existence   13 5.02   Legal
Power   13 5.03   Execution   13 5.04   Brokers   14 5.05   Suits   14 5.06  
Compliance with Laws   14 5.07   Contracts and Leases   14 5.08   Operations
Matters   14 5.09   Wells   14 5.10   Permits and Licenses   15 5.11   Call on
Production   15 5.12   Liens   15 5.13   Preferential Rights and Consents to
Assign   15 5.14   Taxes   15 5.15   Environmental Matters   16 5.16  
Bankruptcy   16 ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER 6.01   Existence   16 6.02   Legal Power
  16 6.03   Execution   16 6.04   Brokers   16 6.05   Investment   16 6.06  
Qualification   17          


i

--------------------------------------------------------------------------------

6.07   Hart-Scott-Rodino   17 ARTICLE VII
COVENANTS 7.01   Title Matters   17 7.02   Environmental Matters   19 7.03  
Operation of Assets   20 7.04   Preferential Rights To Purchase.   22 7.05  
Tag-Along Rights   22 7.06   Approvals   22 7.07   Breach Notice   23 7.08  
Imbalances   23 7.09   Preservation of Records   24 7.10   Transition of Certain
Accounting Matters   24 7.11   Asset Operations After Closing   24 7.12   Use of
Sellers' Names   25 7.13   Farmout Option   25 7.14   Surface Use   26 7.15  
Casualty Loss   26 7.16   Hedging Arrangement   27 7.17   Termination of Certain
Arrangements   27 7.18   Employment Matters   27 7.19   Schedule 5.06 Matters  
28 ARTICLE VIII
CONDITIONS TO CLOSING 8.01   Conditions to Obligations of Sellers   28 8.02  
Conditions to Obligations of Buyer   28 ARTICLE IX
DISPUTE RESOLUTION 9.01   Arbitration   29 ARTICLE X
INDEMNIFICATION 10.01   Sellers' Indemnification   30 10.02   Buyer's
Indemnification   31 10.03   General Provisions   32 10.04   Indemnification
Procedures   32 ARTICLE XI
TERMINATION 11.01   Right of Termination   33 11.02   Effect of Termination   33
ARTICLE XII
TAXES 12.01   Apportionment of Ad Valorem and Property Taxes   33 12.02   Sales
Taxes, Filing Fees, Etc.   33 12.03   Other Taxes   34 ARTICLE XIII
MISCELLANEOUS 13.01   Survival   34 13.02   Sellers' Disclaimers   34 13.03  
UTPCPL WAIVER   35 13.04   WAIVER OF CONSUMER RIGHTS   35 13.05   Notices   35  
       

ii

--------------------------------------------------------------------------------

13.06   Governing Law   36 13.07   Waiver of Jury Trial   36 13.08   Public
Announcements   36 13.09   Confidentiality   37 13.10   No Admissions   37 13.11
  Captions   37 13.12   Entire Agreement; Amendments and Waivers   37 13.13  
Successors; Third Party Beneficiaries   37 13.14   Restrictions on Assignment  
37 13.15   Severability   37 13.16   Further Assurances   38 13.17   Multiple
Counterparts   38 13.18   Tax Free Exchange   38

iii

--------------------------------------------------------------------------------

LIST OF SCHEDULES

Schedule 1.01(a)   —   Sellers' Knowledgeable Persons Schedule 1.01(b)   —  
Buyer's Knowledgeable Persons Schedule 2.02(a)(i)   —   Properties and Overrides
Schedule 2.02(a)(iii)   —   Other Assets Schedule 2.02(b)(iv)   —   Material
Stocks and Inventory Schedule 2.02(e)(i)   —   Contracts Schedule 2.03(a)   —  
Reserved Interests Schedule 2.03(j)   —   Excluded Assets Schedule 2.03(x)   —  
Form of Lease of Platform Space Schedule 3.01(c)(iii)   —   Suspense Amounts
Schedule 3.06   —   Allocated Values Schedule 4.02(a)(i)   —   Master Form of
Assignment Schedule 4.02(a)(ii)   —   Form of Assignment for OCS Leases Schedule
5.05   —   Sellers Litigation Schedule 5.06   —   Compliance with Laws Schedule
5.07   —   Contract and Lease Defaults Schedule 5.08(a)   —   Open AFEs Schedule
5.08(b)   —   Non-Consent Operations Schedule 5.09   —   Wells Schedule 5.13   —
  Preferential Rights Schedule 5.15   —   Environmental Matters Schedule 7.05  
—   Tag-Along Property Schedule 7.08(a)   —   Imbalance Statement Schedule 7.11
  —   Transition Services Agreement Schedule 7.13   —   Option Properties

iv

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

        This Purchase and Sale Agreement (this "Agreement") is made and entered
into on September 20, 2003 (the "Execution Date"), by and between UNION OIL
COMPANY OF CALIFORNIA, a California corporation ("Unocal"), PURE RESOURCES,
L.P., a Texas limited partnership ("Resources"), PURE PARTNERS, L.P., a Delaware
limited partnership ("Partners"), PRS OFFSHORE, L.P., a Texas limited
partnership ("Offshore"; Unocal, Resources, Partners and Offshore are sometimes
referred to herein collectively as the "Sellers" and individually as a
"Seller"), and FOREST OIL CORPORATION, a New York corporation ("Buyer"). Sellers
and Buyer are sometimes referred to herein collectively as the "Parties" and
individually as a "Party."

RECITALS

        Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, the "Assets" (as hereinafter defined) pursuant to the terms of this
Agreement.

        NOW, THEREFORE, for and in consideration of the premises and of the
mutual agreements, provisions and covenants herein contained, and the mutual
benefits to be derived therefrom, the Parties do hereby covenant and agree as
follows:

ARTICLE I
DEFINITIONS AND CONSTRUCTION

        1.01 Defined Terms.    Each capitalized term used herein shall have the
meaning ascribed to it in this Article I unless such term is defined elsewhere
in this Agreement.

        "AAA" shall have the meaning ascribed thereto in Section 9.01(b).

        "Adjusted Purchase Price" shall mean the Purchase Price as adjusted
pursuant to Section 3.01.

        "Adjustment Statement" shall have the meaning ascribed thereto in
Section 3.03.

        "Affiliate" of a Person shall mean any other Person controlling,
controlled by or under common control with that first Person. As used in this
definition, the term "control" includes (a) with respect to any Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of or power to vote, directly or
indirectly, shares or the equivalent representing 50% or more of the power to
vote in the election of directors, managers or Persons performing similar
functions, (b) ownership of 50% or more of the equity or equivalent interest in
any Person or (c) the ability to direct the business and affairs of any Person
by acting as a general partner, manager or otherwise.

        "Agreement" shall have the meaning ascribed thereto in the introduction
to this Agreement.

        "Allocated Values" shall have the meaning ascribed thereto in
Section 3.06.

        "Assets" shall have the meaning ascribed thereto in Section 2.02.

        "Assumed Obligations" shall have the meaning ascribed thereto in
Section 10.02(a).

        "Breach Notice" shall have the meaning ascribed thereto in
Section 7.07(a).

        "Business Days" shall have the meaning ascribed thereto in Section 3.02.

        "Buyer" shall have the meaning ascribed thereto in the introduction to
this Agreement.

        "Buyer Indemnitees" shall have the meaning ascribed thereto in
Section 10.01(a).

        "Cap" shall have the meaning ascribed thereto in Section 10.01(b)(v).

        "Claim Notice" shall have the meaning ascribed thereto in
Section 10.01(b)(ii).

        "Closing" shall have the meaning ascribed thereto in Section 4.01.

        "Closing Date" shall have the meaning ascribed thereto in Section 4.01.

--------------------------------------------------------------------------------


        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Confidentiality Agreement" shall mean that certain confidentiality
agreement between Buyer and Unocal dated July 7, 2003.

        "Contracts" shall have the meaning ascribed thereto in Section 2.02(e).

        "Deductible" shall have the meaning ascribed thereto in
Section 10.01(b)(iv).

        "Defensible Title" means, subject to and except for the Permitted
Encumbrances:

        (a)   With respect to each Property shown on Schedule 2.02(a)(i), the
Seller shown on such Schedule 2.01(a)(i) as the owner of such Property is (and
Buyer upon Closing will be) (i) entitled to receive not less than the percentage
set forth on Schedule 2.02(a)(i) as the Net Revenue Interest of all Hydrocarbons
produced, saved and marketed from such Property, well or unit, all without
reduction, suspension or termination of such interests throughout the productive
life of such Property, except as set forth on Schedule 2.02(a)(i), and
(ii) obligated to bear a percentage of the costs and expenses relating to the
maintenance, development and operation of such Property not greater than the
"Working Interest" shown on Schedule 2.02(a)(i), without increase throughout the
productive life of such Property, except as set forth on Schedule 2.02(a)(i);
and

        (b)   the title of the applicable Seller with respect to a Property is
free and clear of all liens, encumbrances and defects.

        In the case of Other Assets, "Defensible Title" shall mean the
applicable Seller's right, title and interest in the Other Assets, free and
clear of all liens and encumbrances, subject to and except for the Permitted
Encumbrances.

        "Deposit" shall have the meaning ascribed thereto in Section 3.05(a).

        "Disputes" shall have the meaning ascribed thereto in Section 9.01(a).

        "Easements" shall have the meaning ascribed thereto in Section 2.02(c).

        "Effective Time" shall mean 7:00 a.m. Central Daylight Savings Time on
July 1, 2003.

        "Employment Arrangements" shall have the meaning ascribed thereto in
Section 7.18.

        "Environmental and Regulatory Assessment" shall mean an on-site
inspection of the Assets (or part thereof) together with review of pertinent
records in the possession of Sellers relating to the environmental condition and
regulatory compliance of the Assets. With the prior written consent of Sellers,
not to be unreasonably withheld, Buyers may conduct a Phase I analysis of the
Assets in connection with the Environmental and Regulatory Assessment. In no
event, however, shall the Environmental and Regulatory Assessment include any
surface or subsurface invasive or intrusive sampling of the Assets without the
separate, prior and written consent of the Sellers, which consent may be
withheld by Sellers at Sellers' sole discretion. The Environmental and
Regulatory Assessment shall be conducted by employees of Buyer and environmental
consultants that are reasonably acceptable to Sellers and are engaged and paid
solely by Buyer. Performance of the Environmental and Regulatory Assessment
shall be during reasonable business hours of Sellers.

        "Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 701 et seq.; the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42
U.S.C. §§ 300f through 300j; the Occupational Safety and Health Act of 1970; and
all similar laws of any Governmental Authority having jurisdiction over the
Assets in question

2

--------------------------------------------------------------------------------


addressing pollution, protection of the environment, or occupational health and
safety, and all amendments to such laws and all regulations implementing any of
the foregoing.

        "Environmental Liabilities" means all obligations, duties, losses,
liabilities, claims, fines, expenses, damages, costs (including any remediation
or clean up costs) or penalties created by, related to, or arising out of any
Environmental Law or contractual obligations related to surface or environmental
remediation or repair, together with any reasonable attorneys' or arbitrators'
fees and all other related legal fees and costs in connection with any of the
foregoing.

        "Environmental Notice" shall have the meaning ascribed thereto in
Section 7.02(b).

        "Estimated Adjusted Purchase Price" shall have the meaning ascribed
thereto in Section 3.02.

        "Examination Period" shall have the meaning ascribed thereto in
Section 7.01(a).

        "Excluded Assets" shall have the meaning ascribed thereto in
Section 2.03.

        "Execution Date" shall have the meaning ascribed thereto in the
introduction to this Agreement.

        "GAAP" shall mean generally accepted accounting principles as in effect
in the United States of America from time to time.

        "General Liabilities" means all obligations, duties, losses,
liabilities, claims, fines, expenses, damages, costs or penalties created by,
related to, or arising out of ownership or operation of the Assets, any
contractual relationship, or any Legal Requirements, excluding Environmental
Liabilities, together with any reasonable attorneys' or arbitrators' fees and
all other related legal fees and costs in connection with any of the foregoing.

        "Governmental Approvals" shall mean any approvals of any Governmental
Authority (including the Federal Energy Regulatory Commission) required in
connection with the transactions contemplated by this Agreement, but excluding
consents and approvals from Governmental Authorities that are customarily
obtained after closing in connection with a sale of assets similar to the
Assets.

        "Governmental Authority" shall mean any governmental,
quasi-governmental, state, county, city or other political subdivision of the
United States, or any agency, court or instrumentality, or statutory or
regulatory body thereof.

        "Hedge Amount" shall have the meaning ascribed to such term in
Section 3.01(d).

        "Hydrocarbons" shall have the meaning ascribed thereto in
Section 2.02(d).

        "Imbalance Statement" shall have the meaning ascribed thereto in
Section 7.08(a).

        "Indemnified Losses" shall mean any and all Losses incurred by an
Indemnified Party, excluding any portion of the Losses resulting from the
Indemnified Party's gross negligence or willful misconduct, provided that any
such Losses shall be reduced by (i) any insurance proceeds actually recovered by
the Indemnified Party or any of its Affiliates from any Person that is not an
Affiliate of such Indemnified Party with respect to such Loss and (ii) the
amount of any funds contributed to the Indemnified Party or any of its
Affiliates by any third party with respect to any such Loss.

        "Indemnified Party" shall have the meaning ascribed thereto in
Section 10.04.

        "Indemnifying Party" shall have the meaning ascribed thereto in
Section 10.04.

        "Interim Period Liabilities" shall mean Indemnified Losses to the extent
caused by the gross negligence or willful misconduct of Sellers in the operation
of the Assets between the Effective Time and the Closing Date; provided,
however, that Interim Period Liabilities shall not in any event include (a) any
liabilities or obligations resulting from Buyer's failure to provide its
approval pursuant to

3

--------------------------------------------------------------------------------


Section 7.03(a) or (b) any liabilities or obligations resulting from Buyer's
access to or inspection of the Assets prior to the Closing.

        "Knowledge" means (a) with respect to Sellers, the actual, current
knowledge of the persons listed on Schedule 1.01(a) and (b) with respect to
Buyer, the actual, current knowledge of the persons listed on Schedule 1.01(b).

        "Leases" shall have the meaning ascribed thereto in Section 5.07.

        "Legal Requirements" shall mean all applicable federal, state and local
laws (statutory, judicial or otherwise), judgments, decrees, orders, statutes,
ordinances, rules and regulations in effect from time to time.

        "Losses" shall mean all claims, causes of action, demands, lawsuits,
suits, losses, costs, damages, liabilities and expenses of every type, including
reasonable arbitrators' or attorneys' fees and expenses.

        "Material Casualty Loss" shall have the meaning ascribed thereto in
Section 7.15(a).

        "Material Environmental Condition" shall have the meaning ascribed
thereto in Section 7.02(b).

        "Net Revenue Interest" with respect to any Property, shall be the
percentage interest in production set forth as "NRI" or "ORRI" for such Property
in Schedule 2.02(a)(i).

        "Notice Period" shall have the meaning ascribed thereto in
Section 10.04.

        "Offshore" shall have the meaning ascribed thereto in the introduction
to this Agreement.

        "Option Properties" shall have the meaning ascribed thereto in
Section 7.13.

        "Other Assets" shall have the meaning ascribed thereto in
Section 2.02(a)(iii).

        "Overrides" shall have the meaning ascribed thereto in
Section 2.02(a)(ii).

        "Partners" shall have the meaning ascribed thereto in the introduction
to this Agreement.

        "Party" shall have the meaning ascribed thereto in the introduction to
this Agreement.

        "Permitted Encumbrances" means with respect to any Asset any and all of
the following:

        (a)   consents to assignment and similar contractual provisions
affecting such Asset, including consents that are customarily obtained after
closing, other than any consents required to be obtained prior to the Closing in
connection with the transactions contemplated hereunder;

        (b)   preferential rights to purchase or sell and similar contractual
provisions affecting such Asset that are set forth on Schedule 5.13 or in
Section 7.05;

        (c)   change of operator rights set forth in Section 7.05;

        (d)   required notices to and filings with a Governmental Authority in
connection with the consummation of the transaction contemplated by this
Agreement;

        (e)   rights reserved to or vested in a Governmental Authority having
jurisdiction to control or regulate such Asset in any manner whatsoever and all
Legal Requirements of such Governmental Authorities, so long as the same have
not been applied to reduce the Net Revenue Interest for such Asset;

        (f)    easements, rights-of-way, permits, licenses, servitudes, surface
leases, sub-surface leases, grazing rights, logging rights, ponds, lakes,
waterways, canals, ditches, reservoirs, equipment, pipelines, utility lines,
railways, streets, roads and structures on, over or through such Asset that do
not materially affect or impair the ownership, use or operation of such Asset;

4

--------------------------------------------------------------------------------




        (g)   liens for taxes or assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;

        (h)   liens of operators relating to obligations not yet delinquent or,
if delinquent, that are being contested in good faith in the normal course of
business;

        (i)    any (i) undetermined or inchoate liens or charges constituting or
securing the payment of expenses that were incurred incidental to maintenance,
development, production or operation of such Asset or for the purpose of
developing, producing or processing Hydrocarbons therefrom or therein, and
(ii) materialman's, mechanics', repairmans', employees', contractors' or other
similar liens or charges relating to obligations not yet delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;

        (j)    any liens or security interests created by law or reserved in oil
and gas leases for royalty, bonus or rental, or created to secure compliance
with the terms of the agreements, instruments and documents or records that
create or reserve to the Sellers their interests in such Asset;

        (k)   any obligations or duties affecting such Asset to any municipality
or public authority with respect to any franchise, grant, license or permit of
record;

        (l)    the terms and conditions of the instruments creating such Asset
and all lessors' royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and other burdens on or
deductions from the proceeds of production created or in existence as of the
Effective Time (in each case) that do not operate to reduce the Net Revenue
Interest for such Asset (if any) set forth on Schedule 2.02(a)(i) or increase
the Working Interest for such Asset (if any) set forth on
Schedule 2.02(a)(i) without a corresponding increase in the corresponding Net
Revenue Interest;

        (m)  (i) division orders; farm-out or farm-in agreements; participation
agreements; unitization and pooling designations, declarations, orders and
agreements; operating agreements; agreements of development; area of mutual
interest agreements; gas balancing and deferred production agreements; injection
agreements; production handling agreements; salt water or other disposal
agreements; and seismic or geophysical permits or agreements (in each case) to
the extent the same are ordinary and customary to the oil, gas, sulphur and
other mineral exploration, development, processing or extraction business, so
long as the same have not been applied to reduce the Net Revenue Interest for
such Asset or increase the Working Interest for such Asset, and (ii) production
sales contracts; contracts for sale, purchase, exchange, refining or processing
of Hydrocarbons; plant agreements; repressuring and recycling agreements; carbon
dioxide purchase or sale agreements; and pipeline, gathering and transportation
agreements that can be terminated upon not more than 31 days notice without
penalty, so long as the same have not been applied to reduce the Net Revenue
Interest for such Asset or increase the Working Interest for such Asset;

        (n)   title defects that Buyer waives in writing;

        (o)   any matters set forth in Schedules 2.02(a)(i), 2.02(a)(iii),
2.02(e)(i), 3.01(b)(iv), 5.05, 5.06, 5.07, 5.08(a), 5.08(b), 5.09, 5.13, 5.15,
7.05 and 7.08(a); and

        (p)   all defects and irregularities affecting such Asset that do not
operate to reduce the Net Revenue Interest for such Asset (if any) set forth on
Schedule 2.02(a)(i), increase the Working Interest for such Asset (if any) set
forth on Schedule 2.02(a)(i) without a corresponding increase in the
corresponding Net Revenue Interest, or otherwise interfere materially with the
operation, value or use of such Asset.

        "Person" shall mean any natural person, firm, partnership, association,
corporation, limited liability company, company, trust, entity, public body or
government.

5

--------------------------------------------------------------------------------

        "Pre-Effective Time Liabilities" shall mean Indemnified Losses incurred
as a result of a Third Party Claim for personal injury or death or damage to
property occurring prior to the Effective Time attributable to the ownership or
operation of the Assets prior to the Effective Time; provided, however, that
Pre-Effective Time Liabilities shall not in any event include any Environmental
Liabilities which are addressed in Section 7.02(c).

        "Property" or "Properties" shall have the meaning ascribed thereto in
Section 2.02(a)(i).

        "Purchase Price" shall have the meaning ascribed thereto in
Section 3.01.

        "Qualified Buyer" shall mean that the Buyer (or in the event of the
exercise of any applicable preferential purchase rights, the buyer exercising
such rights) shall (i) be qualified with all applicable Governmental Authorities
to own and operate the applicable Assets, and (ii) has either posted all area
wide and supplemental bonds required by the Minerals Management Service and
applicable state regulatory agencies in order to own and operate the Assets or
is exempt from such bonding requirements.

        "Records" shall have the meaning ascribed thereto in Section 2.02(f).

        "Resources" shall have the meaning ascribed thereto in the introduction
to this Agreement.

        "Securities Act" shall mean the Securities Act of 1933, as amended and
the rules and regulations promulgated thereunder.

        "Seller" and "Sellers" shall have the meaning ascribed thereto in the
introduction to this Agreement.

        "Seller Indemnitees" shall have the meaning ascribed thereto in
Section 10.02(b).

        "Subject Depths" shall mean, with respect to an Option Property, the
deeper of (i) 14,000 feet true vertical depth subsea or (ii) 100 feet below the
stratigraphic equivalent of the base of the deepest field pay in existence at
the time the applicable proposal is made.

        "Suspense Amounts" shall have the meaning ascribed thereto in
Section 3.01(c)(iii).

        "Tag-Along Agreements" shall have the meaning ascribed thereto in
Section 7.05.

        "Tag-Along Properties" shall have the meaning ascribed thereto in
Section 7.05.

        "Third Party Claims" shall mean a third-party claim asserted against an
Indemnified Party by a Person other than (i) an Affiliate of such Indemnified
Party or (ii) any director, stockholder, officer, member, partner or employee of
any such Indemnified Party or its Affiliates.

        "Title Defect" shall mean that the Seller shown as the owner of each
Property on Schedule 2.02(a)(i) has less than Defensible Title to such Property.
The loss of or reduction of interest in any Property or portion thereof
following the Effective Time due to (i) any election or decision made by Sellers
in accordance with Section 7.03 or (ii) the expiration of the primary term of
any lease set forth on Schedule 2.02(a)(i), shall not constitute a Title Defect.

        "Unocal" shall have the meaning ascribed thereto in the introduction to
this Agreement.

        "Upward Adjustment Notice" shall have the meaning ascribed thereto in
Section 7.01(d)(i).

        "Wells" shall have the meaning ascribed thereto in Section 5.09.

        "Working Interest" with respect to any Property, shall be the percentage
interest of costs borne for such Property set forth as "WI" for such Property in
Schedule 2.02(a)(i).

6

--------------------------------------------------------------------------------


        1.02 Other Definitional Provisions and Construction.    

        (a)   As used herein and in any certificate or document made or
delivered pursuant hereto, accounting terms not wholly defined in this Agreement
shall have the respective meanings given to them under GAAP as in effect on the
date of such certificate or document.

        (b)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (c)   Unless the context requires otherwise: (i) the gender (or lack of
gender) of all words used in this Agreement includes the masculine, feminine and
neuter; (ii) references to Articles and Sections refer to Articles and Sections
of this Agreement; (iii) references to Schedules refer to the Schedules attached
to this Agreement, each of which is made a part hereof for all purposes;
(iv) references to money refer to legal currency of the United States of
America; and (v) the word "including" means "including, without limitation."

        (d)   The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

ARTICLE II
PURCHASE AND SALE

        2.01 Purchase and Sale.    Subject to the terms and conditions set forth
in this Agreement, Buyer agrees to purchase from Sellers, and Sellers agree to
sell to Buyer, the Assets.

        2.02 Assets.    Subject to Section 2.03, the term "Assets" shall mean
all of Sellers' right, title and interest in and to:

        (a)   (i) the leasehold estates in and to the oil, gas and mineral
leases described on Schedule 2.02(a)(i) (and any extensions, renewals,
ratifications or amendments to such interests whether or not such extensions,
renewals, ratifications or amendments are described on Schedule 2.02(a)(i))
(collectively, the "Properties," or singularly, a "Property"), (ii) the
overriding royalty interests (the "Overrides") and reversionary interests
described on Schedule 2.02(a)(i) and (iii) the other assets described on
Schedule 2.02(a)(iii) (the "Other Assets");

        (b)   all real or immovable property and rights incident to or used in
conjunction with the Properties, including (i) all rights with respect to the
use and occupation of the surface of and the subsurface depths under the
Properties; (ii) all rights with respect to any pooled, communitized or unitized
acreage by virtue of any Property being a part thereof, including all production
from such pool or unit allocated to any such Property; (iii) all platforms and
pipelines; and (iv) all surplus, materials stocks and inventory listed on
Schedule 2.02(b)(iv);

        (c)   all easements, rights-of-way, servitudes, permits, licenses,
franchises and other estates or similar rights and privileges to the extent
related to or used in connection with the Properties ("Easements");

        (d)   all oil, gas and other hydrocarbons produced from or attributable
to the Properties (the "Hydrocarbons") and all personal property, fixtures,
inventory and improvements located on or to the extent reasonably necessary in
connection with the operation of the Properties and the Easements or with the
production, treatment, sale, or disposal of the Hydrocarbons, byproducts or
waste produced therefrom or attributable thereto, including all wells (whether
producing, shut in or abandoned, and whether for production, injection or
disposal), wellhead equipment, pumps, pumping units, flowlines, gathering
systems, platforms, pipelines, piping, tanks, buildings, boat

7

--------------------------------------------------------------------------------




docks, treatment facilities, injection facilities, disposal facilities,
compression facilities, and other materials, supplies, equipment, facilities and
machinery;

        (e)   all contracts and instruments listed on Schedule 2.02(e)(i) to the
extent the same relate to the Properties after the Effective Time (collectively,
the "Contracts"); and

        (f)    any and all books, records, files, muniments of title, reports,
MMS compliance information, logs, core samples, geological, geophysical (to the
extent not subject to third party consents or restrictions on transfer) and
engineering data and information (including blueprints, maps and diagrams) and
interpretive data that directly relate to the Properties (the "Records");
provided, that as to geophysical data which is subject to such third party
consents or transfer restrictions, Sellers agree to provide Buyer reasonable
assistance in obtaining such consents or satisfying such transfer requirements
at no cost to Sellers.

        2.03 Excluded Assets.    Notwithstanding the foregoing, the Assets shall
not include, and there is excepted, reserved and excluded from the sale
contemplated hereby (collectively, the "Excluded Assets"): (a) those certain
interests in and to the Properties described on Schedule 2.03(a), (b) all
furniture, fixtures and equipment located in, and all contracts relating to,
Unocal's office at, 14141 Southwest Freeway, Sugar Land, Texas, (c) all
corporate, financial, legal and tax records of each Seller, (d) any and all
proceeds, benefits, refunds, settlements, income or revenue accruing and
attributable to the Assets prior to the Effective Time (other than with respect
to any imbalances described on the Imbalance Statement), and any and all claims
of each Seller or its Affiliates for refunds of or loss carry forwards with
respect to taxes attributable to the Assets for any period prior to the
Effective Time, (e) any and all proceeds from the settlements of contract
disputes with purchasers of Hydrocarbons or byproducts from the Properties,
insofar as said proceeds are attributable to periods of time prior to the
Effective Time, (f) any and all rights to use each Seller's name, marks, trade
dress or insignia, or to use the name of any other subsidiary of any Seller and
all of each Seller's intellectual property, including, but not limited to
patents, trade secrets, and copyrights, (g) any and all rights, titles, claims
and interests of each Seller or its Affiliates to or under any policy or
agreement of insurance or indemnity, any bond, or to any insurance proceeds or
awards, to the extent attributable to pre-Effective Time events; and any
employment, consulting, office lease or accounting service contracts to the
extent not listed on Schedule 2.02(e)(i), (h) any and all claims, causes of
action of each Seller arising from acts, omissions or events, or damages to or
destruction of property, occurring prior to the Effective Time, (i) all
interpretive data, analysis and similar information of a proprietary nature
including, without limitation, information such as business models, economic
evaluation and analyses, and proprietary seismic processing methods (it being
understood that maps, annotated logs, cross sections, and all data room material
are not hereby excluded), (j) the other assets described in Schedule 2.03(j) and
(k) information or materials (including any seismic data) that Sellers are
legally prohibited from disclosing or transferring to Buyer or which are subject
to a transfer fee; provided that Sellers agree to provide notice of the
existence of such prohibition or transfer fee and to cooperate reasonably
(without the obligation to incur any expense) with Buyer in obtaining any
consents or waivers necessary to permit disclosure and transfer. Upon Sellers'
request following the Closing, Buyer agrees to execute a Lease of Platform Space
substantially in the form attached hereto as Schedule 2.03(x) for Excluded
Assets that are located on the Assets to allow such Excluded Assets to remain
where they are located on the Execution Date. Upon Buyer's request following the
Closing, Sellers agree to execute a surface lease, free of fees, leasing to
Buyer the property described under the caption "Houma Field" on
Schedule 2.03(j), to the extent necessary for Buyer to operate the applicable
Assets.

8

--------------------------------------------------------------------------------

ARTICLE III
PURCHASE PRICE

3.01 Purchase Price.

        (a)   The purchase price to be paid by Buyer to Sellers for the Assets
is three hundred two million five hundred thousand dollars ($302,500,000) (the
"Purchase Price").

        (b)   The Purchase Price shall be increased by an amount equal to the
sum of the following amounts (determined without duplication and on an accrual
basis in accordance with GAAP consistently applied).

        (i)    the amount of all expenses (net to Sellers' interests) incurred
and paid or to be paid by or on behalf of Sellers that are attributable to the
ownership or operation of the Assets after the Effective Time, including capital
expenditures, royalties, ad valorem, property and similar taxes and assessments,
severance, sales and production taxes (but excluding income taxes and franchise
taxes), rentals and similar charges, amounts billed under applicable operating
agreements and prepaid expenses;

        (ii)   in the event Sellers' estimated cumulative imbalance position in
Mcf or barrels, as applicable, as of the Effective Time with respect to the
Assets is different than the position shown on the Imbalance Statement, and
reflects net underproduction as compared to the position on the Imbalance
Statement, in the case of gas, an amount equal to the product of $3.00 per Mcf
multiplied by such net underproduction in Mcf, and in the case of liquid
Hydrocarbons, an amount equal to the product of $18.00 per barrel for oil and
$9.00 per barrel for natural gas liquids multiplied by such net underproduction
in barrels;

        (iii)  the amount (if any) of increase required pursuant to
Section 7.01(d);

        (iv)  an amount equal to simple interest on the Purchase Price (less the
amount of the Deposit) from October 31, 2003 until the Closing Date, calculated
at 5% per annum; provided, however, there shall be no such upward adjustment to
the Purchase Price to the extent the delay in closing is caused by Sellers'
failure to perform their obligations under this Agreement; and

        (v)   an amount equal to the actual proceeds from the sale of the
Hydrocarbons described in Section 2.02(d) that are in storage above the pipeline
connection or within processing plants as of the Effective Time.

        (c)   The Purchase Price shall be decreased by an amount equal to the
sum of the following amounts (determined without duplication and on an accrual
basis in accordance with GAAP consistently applied):

        (i)    the amount of all proceeds (net to Sellers' interests) earned and
received by or to be received by or on behalf of Sellers that are attributable
to the ownership or operation of the Assets after the Effective Time or that are
attributable to sale of Hydrocarbons in storage above the pipeline connection or
within processing plants as of the Effective Time (excluding overhead
reimbursements under joint operating agreements where a Seller is the operator);

        (ii)   in the event Sellers' estimated cumulative imbalance position in
Mcf or barrels, as applicable, as of the Effective Time with respect to the
Assets is different than the position shown on the Imbalance Statement, and
reflects net overproduction as compared to the position on the Imbalance
Statement, in the case of gas, an amount equal to the product of $3.00 per Mcf
multiplied by such net overproduction in Mcf, and in the case of liquid
Hydrocarbons, an amount equal to the product of $18.00 per barrel for oil and
$9.00 per barrel for natural gas liquids multiplied by such net overproduction
in barrels;

9

--------------------------------------------------------------------------------




        (iii)  an amount equal to the value of the suspense accounts maintained
by Sellers, as described on Schedule 3.01(c)(iii) ("Suspense Amounts");

        (iv)  any adjustments required pursuant to the terms of
Sections 3.05(d), 7.01(c), 7.02(c), 7.03(a)(ii), 7.04(c), 7.06 or 7.07(b); and

        (v)   costs incurred by Sellers after the Effective Time with respect to
repairs to Assets required as a result of damages from Hurricane Lilly.

        (d)   In the event Buyer has elected to cause Sellers to enter the
hedging agreements contemplated in Section 7.16, the Purchase Price shall be
further increased or decreased, as the case may be, by the Hedge Amount (as
hereinafter defined) in accordance with the following provisions of this
Section 3.01(d). For purposes of this Agreement, "Hedge Amount" shall mean the
net amount of a costless hedge executed on or after September 15, 2003
calculated by adding (i) [6,440,000 multiplied by (X—5.18) multiplied by .978],
plus (ii) [25,620,000 multiplied by (Y—5.03) multiplied by .872], plus
(iii) [25,550,000 multiplied by (Z—4.74) multiplied by .727], where X is equal
to the October-December 2003 Hedge Price, Y is equal to the 2004 Hedge Price,
and Z is equal to the 2005 Hedge Price. For purposes of this Agreement, the
"October-December 2003 Hedge Price", the "2004 Hedge Price", and the "2005 Hedge
Price" shall mean in each case, the volume weighted average price at which
Sellers sell fixed price swaps which settle against the NYMEX last day
settlement of the Henry Hub natural gas futures contract for the specified time
periods. The fixed price swaps shall be for a volume of 70,000 MMBtu per day
from October 1, 2003 through December 31, 2003 for the October-December 2003
Hedge Price, January 1, 2004 through December 31, 2004 for the 2004 Hedge Price
and January 1, 2005 through December 31, 2005 for the 2005 Hedge Price. Upon the
Closing, the fixed price swaps will be assumed by Buyer in accordance with the
provisions of Section 7.16. In the event the Hedge Amount is positive, the
Purchase Price shall be increased by the Hedge Amount and in the event the Hedge
Amount is negative, the Purchase Price shall be decreased by the Hedge Amount.

        3.02 Calculation of Estimated Adjusted Purchase Price.    Sellers shall
prepare and deliver to Buyer, at least five "Business Days" (which term shall
mean any day except a Saturday, Sunday or other day on which commercial banks in
New York, New York, or Houston, Texas, are required or authorized by law to be
closed) prior to the Closing Date, Sellers' estimate of the Adjusted Purchase
Price to be paid at Closing, together with a statement setting forth Sellers'
estimate of the amount of each adjustment to the Purchase Price to be made
pursuant to Section 3.01. Sellers and Buyer shall negotiate in good faith and
attempt to agree on such estimated adjustments prior to Closing. In the event
any estimated adjustment amounts are not agreed upon prior to Closing, the
estimate of the Adjusted Purchase Price for purposes of Closing shall be
calculated based on the Sellers' and Buyer's agreed upon estimated adjustments
and Sellers' good faith estimation of any disputed amounts (such estimated
Adjusted Purchase Price being herein referred to as the "Estimated Adjusted
Purchase Price").

10

--------------------------------------------------------------------------------

        3.03 Calculation of Adjusted Purchase Price.    On or prior to the 120th
day after the Closing Date, Sellers shall present Buyer with a statement setting
forth each adjustment to the Purchase Price required pursuant to Section 3.01
and showing the calculation of each adjustment (the "Adjustment Statement").
Buyer will give personnel, accountants and representatives of Sellers reasonable
access to the Assets and Buyer's premises and to its books and records for
purposes of preparing the Adjustment Statement and will cause appropriate
personnel of Buyer to assist Sellers and Sellers' personnel, accountants and
representatives, at no cost to Sellers, in the preparation of the Adjustment
Statement. Sellers will give personnel, accountants and representatives of Buyer
reasonable access to Sellers' premises and to its books and records for purposes
of reviewing the calculations set forth on the Adjustment Statement and will
cause appropriate personnel of Sellers to assist Buyer and Buyer's personnel,
accountants and representatives, at no cost to Buyer, in verification of such
calculations. The Adjustment Statement shall become final and binding on Sellers
and Buyer 60 days following the date the Adjustment Statement is received by
Buyer, except to the extent that prior to expiration of such 60-day period Buyer
shall deliver to Sellers one or more notices, as hereinafter required, of its
disagreement with the contents of the Adjustment Statement. Such notices shall
be in writing and set forth Buyer's disagreements with respect to any portion of
the Adjustment Statement, together with Buyer's proposed changes thereto, and
shall include an explanation in reasonable detail of, and, to the extent
available to Buyer, such supporting documentation as is reasonably necessary to
support, such changes. Any disagreements with or changes to the Adjustment
Statement not included in such notices shall be waived by Buyer. If Buyer has
timely delivered one or more notices of disagreement to Sellers in the manner
required above, then, upon written agreement between Buyer and Sellers resolving
all disagreements of Buyer set forth in such notices, the Adjustment Statement
(including any revisions thereto as are so agreed) will become final and binding
on Buyer and Sellers as to the adjustments to the Purchase Price required
pursuant to Section 3.01. If the Adjustment Statement has not become final and
binding by the 180th day following the Closing Date, then Buyer or Sellers may
submit any unresolved disagreements of Buyer set forth in the aforesaid notices
to an internationally recognized accounting firm that is not the principal
accounting firm of either Buyer or Sellers, for final and binding determination.
The fees and expenses of said accounting firm in making such determination shall
be shared equally by Buyer, on one hand, and Sellers, on the other hand. Upon
resolution of such unresolved disagreements of Buyer, the Adjustment Statement
(including any revisions thereto as are so resolved or agreed), shall be
conclusive, final and binding on Buyer and Sellers as to the adjustments to the
Purchase Price required pursuant to Section 3.01.

        3.04 Post Closing Adjustment.    Within 5 Business Days after the final
determination of the Adjusted Purchase Price in accordance with Section 3.03 or
otherwise, Buyer shall pay to Sellers or Sellers (in the aggregate) shall pay to
Buyer, as the case may be, the amount by which such final Adjusted Purchase
Price is greater than or less than, respectively, the Estimated Adjusted
Purchase Price. Nothing in this Section shall limit any right or obligation of
any Party to receive revenues or reimbursement after the final accounting, and
in this regard (a) should any Party receive revenues to which another Party is
entitled (whether before or after the final accounting), such responsible Party
shall pay over such revenues to the appropriate Party as soon as reasonably
practicable but in no event more than 15 days after receipt thereof, and
(b) should any Party pay for costs or expenses for which another Party is
responsible, such responsible Party shall reimburse the other Party within
15 days of the date the responsible Party receives an invoice for such costs and
expenses.

        3.05 Deposit.    

        (a)   Within one Business Day following the execution of this Agreement,
Buyer shall deliver to Sellers an amount equal to five percent (5%) of the
Purchase Price (the "Deposit") in cash by wire transfer of immediately available
funds to the account specified in writing by Sellers. The Deposit shall be held
by Sellers subject to the terms of this Agreement.

11

--------------------------------------------------------------------------------

        (b)   If all conditions precedent to the obligations of Buyer set forth
in Section 8.02 have been met (or Sellers are ready, willing and able to
immediately satisfy such conditions) and the Closing does not occur on or before
the December 31, 2003 because of the failure of Buyer to perform any of its
obligations hereunder, except where such failure is otherwise permitted under
this Agreement, then in such event, Sellers shall have the option to terminate
this Agreement upon written notice to Buyer, in which case Sellers shall retain
the Deposit, and such remedy shall be the exclusive remedy for Buyer's failure
to perform its obligations under this Agreement. The Parties agree in advance
that actual damages would be difficult to ascertain and that such termination
fee is a fair and equitable amount to be paid by Buyer to reimburse Sellers for
damages sustained due to the failure to close this transaction.

        (c)   In the event (i) this Agreement is terminated by the mutual
written agreement of Buyer and Sellers, or (ii) the Closing does not occur on or
before December 31, 2003 for any reason other than as set forth in
Section 3.05(b), then Sellers shall wire transfer the Deposit (without interest)
to Buyer to an account designated in writing by Buyer within five Business Days
after the applicable event described in clause (i) or (ii); provided, however,
if the Closing does not occur on or before October 31, 2003 as a result of
Sellers' failure to perform their respective obligations under this Agreement,
Buyer shall be entitled to interest on the Deposit at a rate of 5% per annum
calculated from October 31, 2003 until the earlier to occur of (i) return of the
Deposit to Buyer as required by this Section 3.05(c), or (ii) the Closing Date.

        (d)   If the Closing occurs, then the Deposit paid to Sellers shall be
retained by Sellers and the Purchase Price payable to Sellers at Closing shall
be reduced by the amount of such Deposit, without interest, except in the case
of the delay of the Closing beyond October 30, 2003 because of Sellers' failure
to perform their respective obligations under this Agreement, in which case the
interest to which Buyer is entitled pursuant to Section 3.05(c) shall also be
applied to reduce the Purchase Price.

        3.06 Allocated Values.    Sellers and Buyer agree that the Purchase
Price has been allocated among the Properties as set forth in Schedule 3.06 (the
"Allocated Values"). Such Allocated Values shall be used for purposes of
calculating certain adjustments to the Purchase Price and in connection with
Sellers' compliance with any applicable preferential rights to purchase or sell,
as contemplated by Sections 7.04 and 7.05. The Parties agree that any tax
allocation that is reported under Section 1060 of the Code, and any Form 8594
filed with respect to this transaction, shall reflect a reporting consistent
with the allocation of values contained in Schedule 3.06.

ARTICLE IV
CLOSING

        4.01 Closing.    The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Vinson & Elkins
L.L.P., 1001 Fannin, Suite 2300, Houston, Texas 77002, at 10:00 a.m., local
time, on October 30, 2003. In the event the conditions to Closing have not been
satisfied on or before October 30, 2003, the day on which Closing occurs (the
"Closing Date") shall automatically be extended until the first Business Day
after the conditions to Closing have been satisfied, but in no event beyond
December 31, 2003.

        4.02 Actions To Be Taken At Closing.    At Closing, the following shall
occur:

        (a)   Each Seller shall execute and deliver to Buyer (i) a master
assignment in the form of Schedule 4.02(a)(i) covering all of the Leases and
other Assets owned by such Seller and (ii) assignments of record title and/or
operating rights in the form of Schedule 4.02(a)(ii) for each Outer Continental
Shelf Lease owned by such Seller;

12

--------------------------------------------------------------------------------

        (b)   Each Seller shall execute and deliver to Buyer an affidavit,
signed under penalties of perjury, that (i) states that such Seller is not a
"foreign person" within the meaning of section 1445 of the Code and (ii) sets
forth such Seller's name, taxpayer identification number and office address;

        (c)   Buyer shall pay to Sellers the Estimated Adjusted Purchase Price
in accordance with Section 3.02;

        (d)   Sellers shall execute and deliver to Buyer letters in lieu of
transfer orders (or similar documentation), in form reasonably acceptable to the
Parties;

        (e)   Buyer shall deliver to Sellers and each Seller shall deliver to
Buyer an officer's (or authorized person's) certificate on behalf of such Party
to the effect that the conditions set forth in Sections 8.01(a) and (b), in the
case of Buyer, and Sections 8.02(a) and (b), in the case of Sellers, have been
satisfied in all respects; and

        (f)    Sellers and Buyer shall execute and deliver such other
instruments and documents and take such other actions as may be reasonably
necessary or desirable to evidence and effectuate the transactions contemplated
by this Agreement.

        4.03 Payments.    All amounts required under Article III or IV to be
paid by any Party hereto to another Party hereto shall be made by wire transfer
of immediately available funds to an account designated by the payee thereof,
which designation shall be made not later than two Business Days prior to the
date such payment is due.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS

        As to each Seller, Sellers represent and warrant as follows with respect
to such Seller, the Assets owned by such Seller, the operations conducted by
such Seller and other matters relating to such Seller and its Assets and
operations:

        5.01 Existence.    Seller is a duly organized and validly existing under
the laws of the jurisdiction of its organization. Seller has full legal power,
right and authority to carry on its business in the states where the Assets are
located. Seller is duly qualified to do business, and is in good standing (where
applicable), in the States of Louisiana and Texas. Sellers are duly qualified
with the Minerals Management Service to carry on their business in the Outer
Continental Shelf, Gulf of Mexico federal waters.

        5.02 Legal Power.    Seller has the legal power and right to enter into
and perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, be in conflict with, constitute a default under, result in a breach of,
or allow the acceleration of the performance required by:

        (a)   any provision of Seller's constitutional documents;

        (b)   any material agreement or instrument to which the Assets are
subject or Seller is a party or by which Seller is bound; or

        (c)   any Legal Requirement applicable to the Assets or to Seller as a
party in interest.

        5.03 Execution.    The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite corporate or partnership action on the part of
Seller. This Agreement constitutes the legal, valid and binding obligation of
Seller enforceable in accordance with its terms.

13

--------------------------------------------------------------------------------

        5.04 Brokers.    Seller has not employed, directly or indirectly, any
broker or finder or incurred, directly or indirectly, any liability for any
brokerage fees, commissions or finders' fees in connection with the transactions
contemplated by this Agreement for which Buyer will become directly or
indirectly liable.

        5.05 Suits.    Except as set forth on Schedule 5.05, (i) there is no
legal, administrative or arbitration proceeding pending, (ii) to Seller's
Knowledge, there is no legal, administrative or arbitration proceeding
threatened and (iii) to Seller's Knowledge, there is no legal or administrative
inquiry or investigation pending or threatened that could adversely affect Buyer
or the Assets.

        5.06 Compliance with Laws.    Except as set forth on Schedule 5.06, to
Seller's Knowledge, Seller has owned, developed, maintained and operated (or,
with respect to Assets operated by third parties, to Seller's Knowledge, such
third party has operated) the Assets in compliance with all Legal Requirements
(other than Environmental Laws) existing as of the Execution Date, except where
such non-compliance has been cured.

        5.07 Contracts and Leases.    Schedule 2.02(e)(i) sets forth a list of
all contracts or agreements by which any Seller is bound with respect to the
Assets that are material and reasonably necessary to the operation of the Assets
that are not of record in the appropriate lease files of the Minerals Management
Service or the county or parish where the Properties are located or adjacent to
the Properties. Except as set forth on Schedule 5.07, (a) Seller has fulfilled
(or, with respect to Assets operated by third parties, to Seller's Knowledge
such third party has fulfilled) all requirements for filings, certificates,
disclosures of parties in interest, and other similar matters required under the
terms of the oil, gas and mineral leases comprising the Properties (the
"Leases"); (b) there are no express obligations applicable after the Effective
Time to engage in continuous development operations (that have not been
completed) in order to maintain any Lease; (c) there are no provisions
applicable to such Leases which increase the royalty share of the lessor
thereunder except as such increases are reflected in the Leases; (d) with
respect to the Leases, Seller has paid (or, with respect to Leases with respect
to which the following payments are being made on behalf of Seller by
non-affiliated third parties, to Seller's Knowledge such third parties have
paid) all rental payments, royalty payments, shut-in payments, or other payments
or commitments required thereunder to have been paid through the date hereof;
and (e) no event has occurred which upon the giving of notice or lapse of time
or both would constitute a breach or default by Seller (which has not been
waived or cured) of any obligation under the Leases or the Contracts or which
would permit another party to terminate such Leases or Contracts.

        5.08 Operations Matters.    With respect to the joint, unit or other
operating agreements relating to the Assets (a) except as set forth on
Schedule 5.08(a), there are no outstanding commitments under authorities for
expenditures for payments of greater than $100,000 net to Seller's interest
(with respect to any single authority for expenditure) which are due from Seller
which have not been made and (b) except as set forth on Schedule 5.08(b), there
are no operations under the operating agreements with respect to which Seller
has become a non-consenting party and is subject to a non-consent penalty
applicable after the Effective Time.

        5.09 Wells.    With respect to the oil, gas, saltwater disposal,
injection and other wells which are located on the Properties and which are
listed on Schedule 5.09 (the "Wells"), all of the Wells drilled by Seller have
been drilled at legal locations within the boundaries of the appropriate Lease,
lands pooled or unitized therewith, or lands on which Seller or the operator of
such Wells has the right to locate such Wells. No Well (or, with respect to
Wells operated by third parties, to Seller's Knowledge, no Well) is subject to
penalties on allowables after the date hereof because of any overproduction or
violation prior to the Effective Time of Legal Requirements existing as of the
Execution Date which would prevent such Well from being entitled to its full
legal and regular allowance from and after the date hereof. All Wells (or, with
respect to Wells operated by third parties, to Seller's Knowledge, all

14

--------------------------------------------------------------------------------


Wells) located on the Leases, or on lands pooled or unitized therewith, which
Wells have been plugged and abandoned, have been plugged and abandoned in
accordance with then applicable Legal Requirements. To Seller's Knowledge, the
Wells constitute all of the wells located on the Properties or associated with
the Overrides (excluding any permanently plugged and abandoned wells).

        5.10 Permits and Licenses.    There are no (or, with respect to Assets
operated by third parties, to Seller's Knowledge there are no) proceedings
pending or, to Seller's Knowledge, threatened, challenging or seeking revocation
or limitation of any permits, licenses, approvals and consents from Governmental
Authorities necessary to conduct operations on the Assets in accordance with
Legal Requirements existing as of the Execution Date.

        5.11 Call on Production.    Except for the hedging arrangements entered
into in connection with this Agreement, there is no call upon, option to
purchase, or similar right with respect to any portion of Seller's production
from the Assets and there are no contracts or agreements providing for the sale,
transportation, gathering or other marketing related contracts with respect to
any portion of Seller's production from the Assets which cannot be terminated
upon not greater than 31 days written notice or which could reasonably be
expected to have a material adverse effect on any Asset. Except for the hedging
arrangements entered into in connection with this Agreement, and except for gas
and liquid Hydrocarbons imbalances taken into account in connection with the
calculation of the Adjusted Purchase Price, Buyer will not, after the Effective
Time, be obligated by virtue of any prepayment or other payment made or
imbalance incurred prior to the Effective Time under any gas clause, or under
any gas balancing, deferred production or similar arrangement, to deliver oil,
gas or other minerals produced from any of the Assets at such future time
without receiving full payment therefor at the time of delivery or to pay any
cash amount.

        5.12 Liens.    Except for the Permitted Encumbrances, there are no
borrowings, loan agreements, promissory notes, pledges, mortgages, guaranties,
liens or similar liabilities which are secured by or constitute an encumbrance
on the Assets.

        5.13 Preferential Rights and Consents to Assign.    Except as set forth
on Schedules 5.13 and 7.05, there are no preferential rights providing a third
party the option to purchase any of the Assets or sell additional interests in
any Property included in the Assets which will not have been exercised pursuant
to Section 7.04 or waived by the holder thereof prior to the Closing Date that
are triggered by this transaction. Except for (i) consents or approvals of or
filings with the United States Department of Interior, the Minerals Management
Service or other applicable Governmental Authorities in connection with
assignments of the Assets as contemplated by Section 7.06, (ii) the matters set
forth on Schedules 5.13 and 7.05 or of record at the Effective Time,
(iii) consents or approvals obtained before the Closing Date and (iv) consents
or approvals with respect to Properties removed from the Assets pursuant to
Section 7.06, no consent, approval, authorization or permit of, or filing with
or notification to, any Person is required for or in connection with the
execution and delivery of this Agreement by Sellers or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby by Sellers.

        5.14 Taxes.    (a) Except for taxes being contested in good faith,
Seller is not delinquent in the payment of any taxes (other than income or
franchise taxes), including excise taxes, ad valorem or other property taxes,
sales taxes, transfer taxes, severance taxes, and production taxes relating to,
or in connection with the operation of, the Assets and attributable to periods
ending on or before the Effective Time or the Execution Date. As of the Closing
Date, Seller will not be delinquent in the payment of any such taxes
attributable to periods ending on or before the Closing Date.

        (b)   None of the Assets conveyed to Buyer are subject to any agreement
that is treated as a partnership for income tax purposes that would require the
filing of a Partnership Income Tax

15

--------------------------------------------------------------------------------

Return to be filed under Subchapter K of Chapter 1 of Subtitle A of the Code, or
any similar federal or state statute.

        5.15 Environmental Matters.    Seller has obtained (or, with respect to
Assets operated by third parties, to Seller's Knowledge such third party has
obtained) all permits, licenses and other authorizations that are required under
any Environmental Laws existing as of the Execution Date and are material to the
operation of the Assets. Except as set forth on Schedule 5.15, to Seller's
Knowledge, no event, condition, circumstance, activity, practice, incident,
action or plan exists or has occurred with respect to any portion of the Assets
that constitutes a violation of any Environmental Law existing as of the
Execution Date with respect to any of the Assets, except where such violation
has been cured.

        5.16 Bankruptcy.    There are no bankruptcy, reorganization or
arrangement proceedings pending, or to Seller's Knowledge threatened, against
Seller or any Affiliate of Seller.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to Sellers as follows:

        6.01 Existence.    Buyer is duly organized, validly existing and in good
standing under the laws of the state of its organization. Buyer has full legal
power, right and authority to carry on its business in the states where the
Assets are located. Buyer is duly qualified to do business, and is in good
standing, in the States of Louisiana and Texas. Buyer is duly qualified with the
Minerals Management Service to carry on its business in the Outer Continental
Shelf, Gulf of Mexico federal waters.

        6.02 Legal Power.    Buyer has the legal power and right to enter into
and perform this Agreement and Buyer has the legal power and right to perform
the transactions contemplated hereby. The consummation of the transactions
contemplated by this Agreement will not violate, or be in conflict with:

        (a)   any provision of Buyer's certificate of incorporation or by-laws;

        (b)   any material agreement or instrument to which Buyer is a party or
by which Buyer is bound; or

        (c)   any judgment, order, ruling or decree applicable to Buyer as a
party in interest or any Legal Requirement applicable to Buyer.

        6.03 Execution.    The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite corporate or partnership action on the part of
Buyer. This Agreement constitutes the legal, valid and binding obligation of
Buyer enforceable in accordance with its terms.

        6.04 Brokers.    Buyer has not employed, directly or indirectly, any
broker or finder or incurred, directly or indirectly, any liability for any
brokerage fees, commissions or finders' fees in connection with the transactions
contemplated by this Agreement for which any Seller will become directly or
indirectly liable.

        6.05 Investment.    Buyer is an accredited investor as defined in
Regulation D of the Securities Act and is acquiring the Assets for its own
account, for investment and not with a view to, or for offer or resale in
connection with, a distribution thereof within the meaning of the Securities Act
or a distribution thereof in violation of any applicable securities laws. Buyer,
together with its directors, executive officers and advisors, is familiar with
investments of the nature of the Assets, understands that this investment
involves substantial risks, has adequately investigated the Assets and has
substantial

16

--------------------------------------------------------------------------------


knowledge and experience in financial and business matters and the ownership and
operation of oil and gas properties such that it is capable of evaluating, and
has evaluated, the merits and risks inherent in purchasing the Assets and is
able to bear the economic risks of such investment.

        6.06 Qualification.    Buyer is a Qualified Buyer. Buyer's ability to
satisfy all of its obligations under this Agreement to be performed at Closing
is not subject to obtaining financing or to any other financing contingency.
Buyer is not aware of any event or occurrence that is reasonably likely to
result in its inability to have the financial capacity to complete its
obligations hereunder.

        6.07 Hart-Scott-Rodino.    Within 60 days prior to the Closing, Buyer or
its designees have made a fair market value determination in compliance with the
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and implementing regulations thereunder at 16 C.F.R. 801.10(c)(3), and
concluded in connection with such determination that the aggregate fair market
value of Assets that do not fall within one or more exemptions in the 16 C.F.R.
802 does not exceed $50,000,000.

ARTICLE VII
COVENANTS

        7.01 Title Matters.    

        (a)   Examination Period. Sellers shall permit Buyer and/or its
representatives to examine, at all reasonable times, in Sellers' offices, all
abstracts of title, title opinions, title files, ownership maps, lease files,
assignments, division orders, operating records and agreements pertaining to the
Assets insofar as same may now be in existence and in the possession of Sellers.
The examination period (the "Examination Period") shall begin on the Execution
Date and shall terminate at 5:00 p.m., local time in Houston, Texas on
October 24, 2003; provided, however, in the event that Buyer or an Affiliate of
Buyer, as of the Execution Date, already owns a working interest in any of the
oil and gas leases that also include a particular Property, the Examination
Period for all purposes with respect to such Property shall be the 21-day period
immediately following the Execution Date.

        (b)   Notice of Title Defects. If Buyer discovers any Title Defect, as
soon as reasonably practical but no later than the expiration of the Examination
Period, Buyer shall notify Sellers of such alleged Title Defect. To be
effective, such notice must (i) be in writing, (ii) be received by Sellers prior
to the expiration of the Examination Period, (iii) describe the Title Defect in
sufficient, specific detail, (iv) identify the specific Property affected by
such Title Defect, and (v) include the amount by which Buyer would agree to
adjust the Purchase Price in order to accept such Title Defect. Upon the receipt
of such effective notice from Buyer, Sellers shall have the option, but not the
obligation, to attempt to cure such Title Defect at any time prior to Closing.

        (c)   Remedies for Title Defects.

        (i)    With respect to each Title Defect that is not cured on or before
the Closing, the Purchase Price shall be reduced by an amount agreed upon in
writing by Buyer and Sellers (each acting reasonably) as being the value of such
Title Defect, taking into consideration the Allocated Value of the Property
subject to such Title Defect, and the legal effect of such Title Defect on the
Property affected thereby (other than in the case of Title Defects described in
clause (ii) below, which shall be treated in the manner therein described);

        (ii)   If a Title Defect is the result of a discovery by Buyer that the
applicable Seller owned, as of the Effective Time, a Net Revenue Interest in a
Property that is less than the Net Revenue Interest for such Property set forth
in Schedule 2.02(a)(i), then Buyer and Sellers agree that the Purchase Price
shall be decreased by an amount equal to the product of the Allocated Value for
such Property and the proportionate reduction in such Net Revenue

17

--------------------------------------------------------------------------------




Interest as a result of such Title Defect, in which case the Parties shall
proceed to Closing and the Property shall be conveyed by such Seller to Buyer
subject to such Title Defect with a reduction of the Purchase Price by such
amount.

        (iii)  If, on or before three Business Days prior to the Closing Date,
Buyer and Sellers have not agreed upon the validity of any asserted Title Defect
or, in the case of a Title Defect other than that described in clause (ii), have
not agreed on the amount, if any, by which the Purchase Price should be reduced
on account of the Title Defect, Sellers shall have the option, in their sole
discretion, upon written notice to Buyer prior to or on the Closing Date, to
either (x) indemnify and defend Buyer against all Indemnified Losses resulting
from such Title Defect (in an amount not to exceed the Allocated Value of the
affected Property), in which case the Parties shall proceed to Closing and the
affected Property shall be conveyed by the applicable Seller to Buyer subject to
such Title Defect with no adjustment to the Purchase Price, (y) accept the
Buyer's valuation of the Title Defect, in which case the Parties shall proceed
to Closing and the Property shall be conveyed by such Seller to Buyer subject to
such Title Defect with a reduction of the Purchase Price by such value, or
(z) remove the affected Property from the Assets to be conveyed to Buyer
hereunder, in which case the Parties shall proceed to Closing and the affected
Property shall be retained by such Seller, and the Purchase Price shall be
reduced by Allocated Value of such Property.

        (iv)  If pursuant to this Section 7.01(c), the Purchase Price is reduced
with respect to a given Title Defect, such Seller shall have the right, but not
the obligation, at any time within six months after the Closing Date, to cure or
cause to be cured such Title Defect, and Buyer shall allow such Seller and its
representatives such access to the Assets as is necessary or reasonable for the
purpose thereof and shall reasonably cooperate with such Seller's efforts. If
any such Title Defect is cured within such period of time, then Buyer shall
promptly pay to such Seller by wire transfer the amount by which the Purchase
Price was reduced on account of such Title Defect, after adjustments to such
amount from the Effective Time pursuant to Section 3.01, applied mutatis
mutandis, and such Seller shall assign to Buyer the Property associated with
such Title Defect.

        (v)   Notwithstanding anything herein to the contrary, there shall be no
adjustment to the Purchase Price for any Title Defect if the value associated
with such Title Defect is less than $50,000 and, in the event such $50,000 level
is reached, any adjustment shall only be made with respect to the amount in
excess of $50,000; provided, however, there shall be no further such deduction
applied to Title Defects after a cumulative amount of $500,000 in deductibles
(including Title Defects with associated values less than $50,000) has been
reached.

        (d)   Upward Adjustment.

        (i)    In the event that Buyer discovers that the Net Revenue Interest
of the applicable Seller with respect to a particular Property is greater than
the Net Revenue Interest set forth in Schedule 2.02(a)(i), Buyer shall promptly
notify Sellers in writing of the same (the "Upward Adjustment Notice"), such
notice to include a description of the affected Property and the revised Net
Revenue Interest.

        (ii)   Upon Sellers' receipt of the Upward Adjustment Notice, or in the
event that a Seller independently determines that the Net Revenue Interest of
any Property is greater than that set forth in Schedule 2.02(a)(i), Sellers and
Buyer agree that the Purchase Price shall be increased by an amount equal to the
product of the Allocated Value for such Property and the proportionate increase
in such Net Revenue Interest for such Property.

        (e)   Limited Warranty of Title. Except as set forth in the following
sentence, the transfer of the Assets to Buyer shall be without warranty of title
of any kind whatsoever, express, implied or

18

--------------------------------------------------------------------------------

statutory. As to each Seller, Sellers do hereby bind and obligate themselves and
their successors and assigns to warrant and defend, subject to the terms hereof,
title to the Assets unto Buyer, its successors and assigns, against all persons
lawfully claiming or to claim the same or any part thereof by, through or under
such Seller, but not otherwise, subject to Title Defects described in
Section 7.01(c)(iii)(y) and Permitted Encumbrances.

        7.02 Environmental Matters.    

        (a)   Environmental and Regulatory Assessment. Buyer shall have the
right, at its sole cost, risk and expense, to conduct or have conducted an
Environmental and Regulatory Assessment of the Assets. The Environmental and
Regulatory Assessment shall be conducted during the Examination Period. Sellers
agree to provide Buyer (or its contractor) with reasonable access to the Assets
to conduct the Environmental and Regulatory Assessment. Sellers shall have the
right to require Buyer (or its contractor) to conform to Sellers' (or the
operator's, if not Sellers') safety and industrial hygiene procedures in the
conduct of the Environmental and Regulatory Assessment. Buyer shall promptly
repair (or require its consultant to repair) any and all damages to the Assets
or other property caused by such activities, and shall restore the Assets or
other property to the same condition as before the Environmental and Regulatory
Assessment to the satisfaction of Sellers. The Environmental and Regulatory
Assessment shall not be conducted in such a manner as to interfere with business
operations conducted on or with respect to the Assets. Buyer agrees to assume
responsibility and indemnify and hold harmless each Seller for any and all
personal injury, death or damage to property attributable to Buyer's (or its
contractor's) performance of the Environmental and Regulatory Assessment. Buyer
agrees that the obligations contained in the penultimate sentence of this
Section 7.02(a) shall survive regardless of the consummation of the transactions
contemplated in the Recitals to this Agreement.

        (b)   Notice of Material Environmental Condition. As soon as reasonably
practical but no later than the expiration of the Examination Period, Buyer
shall notify Sellers in writing (the "Environmental Notice") of the existence of
any alleged Material Environmental Condition(s) affecting one or more of the
Assets. The Environmental Notice shall describe the nature of the alleged
Material Environmental Condition and the estimated net present value of
remediating the alleged Material Environmental Condition using the most cost
effective remedy available that satisfies the minimum applicable clean-up
requirements under Environmental Law. The Environmental Notice shall also
provide documentation and calculations reasonably substantiating the existence
of the alleged Material Environmental Condition and supporting the estimate of
the net present value of the most cost effective remedy. The term "Material
Environmental Condition" as used herein, shall mean an environmental condition
affecting a particular Property which (i) constitutes a violation of
Environmental Law or a condition for which prompt remediation is required (or if
known, would be required) under Environmental Law; (ii) will cost, together with
all such other conditions affecting the same Asset, in excess of $50,000 (net to
the applicable Seller's interest) to remediate, as determined by the estimated
net present value of the most cost effective remedy reasonably available that
satisfies the minimum applicable clean-up requirements under Environmental Law;
and (iii) is not listed on Schedule 5.15 to this Agreement. Notwithstanding the
preceding sentence, in the event Buyer reasonably requests and Sellers deny
consent for Buyer to conduct any surface or subsurface invasive or intrusive
sampling of the Assets, the applicable environmental condition shall be deemed
to qualify as a Material Environmental Condition.

        (c)   Remedies. Upon receipt of the Environmental Notice, Sellers shall
have the option, in their sole discretion, upon written notice to Buyer prior to
Closing, to either: (i) retain liability for the alleged Material Environmental
Condition following assignment of the affected Property to Buyer at Closing and
indemnify and defend the Buyer Indemnitees for such Material Environmental
Condition, (ii) reduce the Purchase Price at Closing by the cost of remediating
the

19

--------------------------------------------------------------------------------




alleged Material Environmental Condition as agreed by Buyer and Sellers, in
which case Buyer shall indemnify each Seller for such Material Environmental
Condition, or (iii) remove the affected Property from the sale contemplated by
this Agreement and reduce the Purchase Price at Closing by the Allocated Value
of such Property. If Sellers elect clause (c)(i) above, Buyer shall provide
Sellers (or their consultants) reasonable access to the Assets for purposes of
completing the remediation, and shall not otherwise unreasonably interfere with
Sellers' (or their consultants') efforts to complete the remediation to the full
extent required under applicable Environmental Laws. Sellers agree to assume
responsibility for and indemnify and defend the Buyer Indemnitees against any
personal injury, death or damage to property attributable to Sellers' (or their
contractors') performance of such remediation; provided, however, that such
remediation shall not be conducted in such a manner as to interfere with
business operations conducted on or with respect to the Assets. Notwithstanding
any provision in this Agreement to the contrary, Sellers' obligations pursuant
to clause (c)(i) above are limited solely to the portion of any Material
Environmental Condition attributable to activities occurring prior to the
Closing Date or Sellers' remediation activities, and Sellers shall not be
responsible under clause (c)(i) for any contribution to or exacerbation of any
Material Environmental occurring on or after the Closing Date unless caused by
Sellers' remediation activities.

        (d)   Confidentiality of Collected Data. Buyer agrees to keep any data
or information acquired pursuant to the Environmental and Regulatory Assessment,
and the results of any analysis of data or information gathered pursuant to the
Environmental and Regulatory Assessment, strictly confidential and will not
disclose the same to any person or agency for a period of two years following
the Closing Date without the prior written approval of Sellers, except as
otherwise required by applicable Legal Requirements. In the event that the
purchase contemplated by this Agreement fails to close for any reason, Buyer
shall return to Sellers the original and all copies of such data and
information, and any reports, analyses, summaries, maps, and the like generated
therefrom or based thereon. Buyer shall defend, indemnify and hold harmless the
Seller Indemnitees from and against any and all losses, liabilities, costs,
penalties, fines, damages and expenses (including, but not limited to,
reasonable attorneys' fees, interest and court costs) whatsoever arising out of
any and all statutory common law liens or other encumbrances for labor or
materials furnished in connection with the Environmental and Regulatory
Assessment.

        7.03 Operation of Assets.    

        (a)   Except as contemplated in this Agreement, otherwise consented to
by Buyer in writing (which consent will not be unreasonably delayed, withheld or
conditioned) or as provided for in any applicable operating agreement or other
agreement set forth in any Schedule hereto, during the period of time from the
Execution Date through the Closing Date, Sellers shall operate their businesses
with respect to the Assets, in all material respects, in the ordinary course of
business as previously conducted. Notwithstanding the foregoing,

        (i)    until the Closing Date, Sellers to the extent of their right to
do so, shall operate and maintain the Assets in a proper and prudent manner in
accordance with their past practices;

        (ii)   from the Execution Date, Sellers shall not, without the prior
approval of Buyer, which approval shall not be unreasonably withheld or delayed:

        (A)  surrender or abandon any of the Assets other than in accordance
with the terms of the contracts listed on Schedule 2.02(e)(i);

        (B)  amend or terminate any agreement or instrument relating to the
Assets if the amendment or termination could reasonably be expected to have an
adverse effect exceeding $75,000 on the value of any one or more of the Assets;

20

--------------------------------------------------------------------------------





        (C)  mortgage, pledge, assign, sell, transfer, or otherwise dispose of
or encumber, or allow the mortgaging, pledging, assigning, sale, transfer or
other disposition or encumbrance, of any of the Assets other than chattel
property or other personal property that is replaced by equivalent property or
consumed in the operation of the Assets and other than liens arising in the
ordinary course of business as a result of the operations under agreements
affecting the Assets;

        (D)  remove or cause to be removed any tangible property out of the
ordinary course of business; or

        (E)  propose or initiate the exercise of any right or option relative to
or arising as a result of the ownership of the Assets, or propose or initiate
any operations on the Assets which have not been commenced or committed to by
Sellers on the date hereof; except that without the consent of Buyer, Sellers
may propose or initiate any operation on the Lands for, and may propose or
initiate the exercise of any right or option relative to, (x) the protection of
life, health, the environment or property in the event of an emergency, or
(y) any operation Seller's share of which is not in excess of $100,000;

provided, however, that if any Seller seeks to undertake an operation for more
than $100,000 (net to Seller's interest) it believes to be necessary to maintain
a Lease, it shall seek Buyer's prior written consent, not to be unreasonably
withheld, and if Buyer's consent is not obtained, Seller may proceed with such
operation and such Property shall be removed from the Assets and the Purchase
Price shall be decreased by the Allocated Value of such Property; and

        (iii)  from the date hereof until the Closing Date, Sellers shall not
enter into any obligations or commitments with respect to the Assets (other than
obligations or commitments described in Section 7.03(a)(ii)(E)), Sellers' share
of which is in excess of $100,000 for any single item without the prior approval
of Buyer, which approval shall not be unreasonably withheld or delayed.

SELLERS WILL NOT BE LIABLE FOR ANY ACT OR OMISSION WITH RESPECT TO THEIR
OPERATION OF THE ASSETS FROM THE EFFECTIVE TIME THROUGH THE CLOSING DATE, EXCEPT
TO THE EXTENT OF ANY WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF
SELLERS OR A BREACH BY SELLERS OF ITS REPRESENTATIONS AND WARRANTIES IN ARTICLE
V. IF THE CLOSING OCCURS, BUYER WILL INDEMNIFY EACH SELLER FOR LOSSES INCURRED
BY SELLERS OPERATING THE ASSETS FROM THE EFFECTIVE TIME THROUGH THE CLOSING DATE
REGARDLESS OF THE NEGLIGENCE, STRICT LIABILITY, FAULT OR OTHER RESPONSIBILITY OF
BUYER, EXCEPT TO THE EXTENT SUCH LOSSES ARE INCURRED AS A RESULT OF THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF SELLERS OR A BREACH BY SELLERS OF THEIR
REPRESENTATIONS AND WARRANTIES IN ARTICLE V.

        (b)   Buyer acknowledges that Sellers own undivided interests in certain
of the Assets, and Buyer agrees that the acts or omissions of the other working
interests owners shall not constitute a violation of the provisions of
Section 7.03(a), nor shall any action required by a vote of working interest
owners constitute such a violation so long as Sellers have voted their
interests, after consultation with Buyer (without any right on the part of Buyer
to direct such voting), in a manner that complies with the provisions of
Section 7.03(a). To the extent that the applicable Seller is not the operator of
any of the Assets, the obligations of such Seller in Section 7.03(a) shall be
construed to require that such Seller uses its reasonable efforts (without being
obligated to incur any expense or institute any cause of action) to cause the
operator of such Assets to take such actions or render such performance within
the constraints of the applicable operating agreements and other applicable
agreements.

21

--------------------------------------------------------------------------------

        7.04 Preferential Rights To Purchase.    

        (a)   Sellers shall use their reasonable efforts to comply with all
preferential right to purchase provisions relative to any Property prior to
Closing, using the Allocated Value of the affected Property.

        (b)   At least two Business Days prior to the Closing, Sellers shall
notify Buyer of whether any preferential purchase rights have been exercised or
if the requisite period has elapsed without said rights having been exercised.

        (c)   If a third party who has been offered an interest in any Property
pursuant to a preferential right to purchase elects prior to Closing to purchase
all or part of such Property pursuant to the aforesaid offer, the interest or
part thereof so affected will be eliminated from the Assets and the Purchase
Price shall be reduced by the Allocated Value of such interest or part thereof.

        (d)   If the requisite time period has elapsed and no notice has been
received from any holder of a preferential purchase right, the applicable
Property shall be conveyed to Buyer at Closing in accordance with the terms
hereof.

        (e)   With respect to any Property for which notice has been given but
the time period for response by the holder of such preferential right extends
beyond Closing, the interest offered as aforesaid shall be conveyed to Buyer at
Closing subject to any preferential right of any third party. If any such third
party elects to purchase all or a part of an interest in any Property subject to
a preferential right to purchase after the Closing Date, Buyer shall be
obligated to convey said interest to such third party and shall be entitled to
the consideration for the sale of such interest or part thereof.

        7.05 Tag-Along Rights.    Unocal and Buyer acknowledge that the
Properties set forth in Schedule 7.05 (the "Tag-Along Properties") are subject
to certain tag-along rights and rights to designate the operator as set forth in
(i) Sections 9.7(a) and (b) of that certain Purchase and Sale Agreement dated
November 30, 2001 between Forest Oil Corporation and Union Oil Company of
California, and (ii) Section 26.7 of the Joint Operating Agreement dated
effective January 1, 2003 between Union Oil Company of California, as operator,
and The Northwestern Mutual Life Insurance Company, as non-operator
(collectively, the "Tag-Along Agreements"). Buyer and Unocal agree to comply
with the applicable provisions of the Tag-Along Agreements and, in the event
that the other parties to the Tag-Along Agreements timely elect to sell their
interests in the Tag-Along Properties to Buyer in accordance with the provisions
of the Tag-Along Agreements, Buyer shall acquire such interests pursuant to the
terms of this Agreement, applied mutatis mutandis to the interests in the
Tag-Along Properties of such other parties.

        7.06 Approvals.    If any Property is subject to a consent to assignment
(including any applicable Governmental Approval) or other restriction on
assignability that has not been obtained prior to the Closing Date, then the
following provisions shall apply. Sellers and Buyer shall use their reasonable
efforts to obtain such consent or cure such restriction on assignability prior
to Closing. If such consent cannot be obtained or restriction cured and thus
precludes the assignment of an interest in or part of any Property, such
interest or part thereof will be removed from the Assets and the Purchase Price
shall be reduced by the Allocated Value of such interest or part thereof;
provided, however, that consents and approvals from Governmental Authorities
that are customarily obtained after closing in connection with a sale of assets
similar to the Assets shall not give rise to such a Purchase Price Adjustment
and the Assets subject to such consents and approvals shall be conveyed at
Closing. If, pursuant to this Section 7.06, the Purchase Price is reduced as a
result of a consent not being obtained, Sellers shall have the right, but not
the obligation, at any time within one year after the Closing Date, to obtain or
cause to be obtained such consent, and Buyer shall allow Sellers and their
representatives

22

--------------------------------------------------------------------------------


such access to the Assets as is necessary or reasonable for the purpose thereof
and shall reasonably cooperate with Sellers' efforts. If any such consent is
obtained within such period of time, then Buyer shall promptly pay to Sellers by
wire transfer the Allocated Value for such Property; after adjustments to such
amount from the Effective Time pursuant to Section 3.01, applied mutatis
mutandis, and the applicable Seller shall assign such Property to Buyer.

        7.07 Breach Notice.    

        (a)   If, at least two Business Days prior to the Closing Date, Buyer
obtains Knowledge of the existence of a breach by any Seller of representations,
warranties or covenants contained in this Agreement (or the existence of any
matter that would have been such a breach had it been in existence on the
Execution Date), Buyer shall notify Sellers in writing of such information (the
"Breach Notice") within ten Business Days after such discovery or the day prior
to the Closing Date, whichever is earlier. The Breach Notice shall contain
reasonable details regarding the knowledge Buyer has obtained with respect to
the alleged breach and Buyer's good faith estimate of the potential Losses
associated with such breach. Notwithstanding anything in this Agreement to the
contrary, in the event Buyer obtains Knowledge of a breach by any Seller of any
representations, warranties or covenants contained in this Agreement at least
two Business Days prior to the Closing Date and fails to timely deliver a Breach
Notice, Buyer shall not be entitled to assert any claim against any Seller for
Losses attributable to such breach.

        (b)   Upon receipt of a Breach Notice, Sellers shall have the option, in
their sole discretion, upon written notice to Buyer prior to or on the Closing
Date, to either (i) indemnify and defend Buyer Indemnitees against the
Indemnified Losses resulting from such breach, in which case the Parties shall
proceed to Closing in accordance with the terms hereof, (ii) accept the Buyer's
good faith estimate of the potential Losses arising from such breach and agree
to reduce the Purchase Price by such amount, in which case such breach shall be
waived by Buyer, the Parties shall proceed to Closing in accordance with the
terms hereof and the Purchase Price shall be so reduced, or (iii) remove the
Properties affected by such breach from the Assets to be conveyed to Buyer
hereunder, in which case the Parties shall proceed to Closing in accordance with
the terms hereof and the affected Properties shall be retained by Sellers, and
the Purchase Price shall be reduced by Allocated Value of such Properties.

        (c)   Notwithstanding the foregoing provisions of subsection (b), in the
event the breaches as to which a Breach Notice has been given pursuant to such
subsection (b) are of a magnitude such that Losses or diminution in value of the
Assets attributable to such breaches are reasonably likely to exceed twenty
percent (20%) of the Purchase Price, Buyer or Sellers may terminate this
Agreement by written notice to the other prior to or on the Closing Date.

        7.08 Imbalances.    

        (a)   Sellers have set forth on Schedule 7.08(a) a statement showing the
most current existing gas and liquid Hydrocarbons imbalances information
pertaining to the Assets as of the date set forth thereon ("Imbalance
Statement"). Such imbalances are intended to be all inclusive, including
imbalances relating to wellheads, facilities and pipelines. Except as set forth
on Schedule 7.08(a), it is understood that Buyer is to have no responsibility
for pipeline imbalances.

        (b)   Buyer shall assume Sellers' overproduced or underproduced
imbalance position with respect to the Assets as of the Effective Time to the
extent reflected in the Imbalance Statement or the Adjusted Purchase Price,
including but not limited to the responsibility for the payment of royalties (if
the same are due and owing) on the volume of such gas and liquid Hydrocarbons
which Sellers took in excess of their entitlement and any obligation to balance
whether in cash or in kind. Notwithstanding the actual amounts or proceeds that
Buyer may receive from the imbalances due to underproduced positions, or the
actual amounts that Buyer must pay with

23

--------------------------------------------------------------------------------




respect to imbalances due to overproduced positions, Buyer and Sellers shall
settle such imbalances as between themselves using a settlement price of $3.00
per Mcf (thousand cubic feet) or $18.00 per barrel for oil and $9.00 per barrel
for natural gas liquids per barrel, as applicable.

        7.09 Preservation of Records.    Buyer shall preserve (or offer to
redeliver to Sellers) all Records delivered by Sellers to Buyer for a period of
six years following Closing and will allow Sellers access (including the right
to make copies at the expense of Sellers) to such Records at all reasonable
times during business hours. It is understood and agreed that, except as
expressly provided herein, Sellers make no representation or warranty to Buyer
regarding the accuracy of the Records so delivered. Sellers may, at their
election, make and retain copies of any or all such Records prior to Closing at
Sellers' cost and expense. For a period of six years from and after the Closing,
Sellers shall maintain copies of all tax records in their possession related to
the Assets and allow Buyer reasonable access to such records to the extent
necessary for Buyer to comply with applicable Legal Requirements.

        7.10 Transition of Certain Accounting Matters.    (a) With respect to
each Property with respect to which Sellers are disbursing proceeds of
production attributable to other parties entitled thereto, Sellers and Buyer
agree that Sellers shall, at or prior to Closing, deliver to Buyer a copy or
electronic copy of its "pay list" for each such property and a list of all
parties for whom it is holding in suspense proceeds of production attributable
to production occurring after the Effective Time. Except with respect to the
Suspense Amounts, Sellers will make disbursements of proceeds of production for
all production through the next calendar month following the Closing Date, and
such disbursements will be accounted for in the final accounting statement.
Following such period during which Sellers so make disbursements, Buyer shall
become responsible for all disbursements of proceeds of production and such
disbursement activities shall be included in the matters which Buyer assumes. It
is understood and agreed that Sellers make no representation or warranty to
Buyer regarding the accuracy of the "pay lists" so delivered. Sellers shall not
be obligated to provide any additional information or detail with respect to
such "pay list" other than such information as Sellers currently have available
and is utilized in Sellers' day to day business.

        (b)   From and after the Closing, Buyer accepts sole responsibility for
and agrees to pay all costs and expenses associated with Suspense Amounts
(including associated royalties and any additional fines, penalties or interest
(i) that accrue prior to Closing to the extent, but only to the extent, that the
Purchase Price reduction pursuant to Section 3.01(c)(iii) includes such amounts
and (ii) that may accrue after Closing), and Buyer irrevocably waives any and
all claims it may have against any Seller associated with the same.

        7.11 Asset Operations After Closing.    (a) Subject to the provisions of
Section 7.11(c), it is expressly understood and agreed that no Seller shall be
obligated to continue operating any of the Assets following the Closing, each
Seller shall have the right to resign as operator of all Assets owned by such
Seller, and Buyer hereby assumes full responsibility for operating (or causing
the operation of) all Assets following the Closing. With respect to Assets for
which Sellers own the entire working interest, within five days of Closing,
Buyer shall file all necessary documents with the relevant Governmental
Authorities to effectuate a change in the Asset operator, and with respect to
Assets in which the applicable Seller has joint interest owners and where the
applicable Seller is operator, Buyer shall use commercially reasonable efforts
to file or cause to be filed all necessary documents, with the relevant
Governmental Authorities, to effectuate a change in Asset operator. Sellers do
not warrant or guarantee that Buyer will become the operator under any
applicable joint operating agreement(s). Without implying any obligation on any
Seller's part to continue operating any Assets after the Closing, if a Seller
continues to operate any Assets following the Closing at the request of Buyer or
any third party working interest owner, due to constraints of applicable joint
operating agreement(s), failure of a successor operator to take over operations
or other reasonable cause, such continued operation by such Seller shall be for
the account of Buyer and at the sole risk, cost and expense of Buyer.

24

--------------------------------------------------------------------------------

        (b)   It is expressly agreed and understood that Sellers shall not be
obligated to participate in any way with the decommissioning of the Assets
following the Closing, such decommissioning including plugging and abandonment
of wells (including the Wells), removal of platforms, pipelines and other
structures, and site clearance activities. With respect to Assets for which
Sellers own the entire working interest, within five days of Closing, Buyer
shall provide documentation to Sellers showing it has provided, to the
satisfaction of the relevant Governmental Authorities, all required financial
assurances necessary for the exploration, development, and production of oil,
gas and minerals, oil spill response, and the decommissioning of the Assets.
With respect to Assets in which the applicable Seller has joint interest owners,
Buyer shall provide any financial assurances required for the activities
identified in the preceding sentence, to the satisfaction of the relevant
Governmental Authorities, that are necessary to allow for the full release of
any security or third-party guarantees provided by such Seller or any of its
Affiliates.

        (c)   Buyer and Unocal shall execute a Transition Services Agreement
substantially in the form attached hereto as Schedule 7.11 which agreement shall
have a term not to exceed 90 days and which shall in any event terminate no
later than January 31, 2003. Such agreement shall provide for a fee of $500,000
per month, pro rated daily during the term of such agreement.

        7.12 Use of Sellers' Names.    Within three months after Closing, Buyer
shall remove or cause to be removed the names and marks used by Sellers and all
variations and derivations thereof and logos relating thereto from the Assets
and shall not thereafter make any use whatsoever of those names, marks and
logos.

        7.13 Farmout Option.    With respect to the Properties described in
Schedule 7.13 (collectively, the "Option Properties"), the applicable Seller
identified on Schedule 7.13 shall have an option, upon written notice to Buyer,
to earn the undivided interest in and to such Properties sold pursuant to this
Agreement to Buyer, limited to the Subject Depths, as set forth in this
Section 7.13. With respect to each Property, such option shall terminate upon
the assignment by Buyer of such Property to a Person that is not an Affiliate of
Buyer. For a period of three years following the Closing Date, with respect to
each Option Property, the applicable Seller shall have the right to propose,
participate in and operate well(s) targeting objectives within the Subject
Depths. At any time during this three-year period, the applicable Seller may
send written notice to Buyer with a specific well proposal, and such Seller and
Buyer shall schedule a meeting within 15 days after Buyer's receipt of such
notice to discuss the proposal. At such meeting, the applicable Seller shall
submit complete well cost estimates and a well prognosis and make a full
technical presentation supporting the proposal to be drilled. Within 30 days
after such meeting, Buyer shall notify the applicable Seller in writing of its
election to either (a) retain 50% of Buyer's working interest and participate in
the well, in which case the applicable Seller shall have the right to earn the
other 50% of Buyer's working interest by drilling and completing the well, or
(b) farmout 100% of Buyer's working interest in the well to the applicable
Seller, reserving an overriding royalty interest of 5% proportionately reduced
to Buyer's working interest. Failure to respond within such 30-day period shall
be deemed an election by Buyer under clause (b) preceding. After an election is
made or deemed made, as to a lease without a JOA, Buyer and the applicable
Seller shall enter into an operating agreement substantially in the form of the
Operating Agreement attached as Exhibit 11.2(B) to the Asset Purchase and
Exploration Agreement dated November 30, 2001 between Buyer and Unocal. With
respect to leases which are then currently subject to an existing JOA with third
parties, Buyer agrees to (1) submit any well proposal made by a Seller hereunder
to the other working interest owners in accordance with the JOA and vote in
favor of such well proposal and (2) designate such Seller as operator of any
well proposed by such Seller, and Buyer will use its reasonable efforts to cause
the other working interest owners to designate such Seller as operator of the
well. In the event a Seller participates in a well which is drilled and
completed as set forth in this Section and there are existing facilities on the
Lease which are capable of handling production from such well, then Buyer and
such Seller shall enter into a mutually acceptable Production Handling

25

--------------------------------------------------------------------------------

Agreement incorporating the following terms: a $0.75 per barrel handling fee on
oil and water, a $0.125 per mcf gas fee, and a $0.05 per stage of compression
fee, with a mutually acceptable escalation provision applicable to such charges.
If the existing facilities are not capable of handling production from such
well, the applicable Seller may elect to upgrade any existing facilities at its
sole cost. Such Seller shall not be liable for any hook-up fee, or other similar
lump sum consideration, unless Buyer demonstrates the reasonableness of such a
fee due to actual downtime of more than seventy-two (72) continuous hours of its
facilities caused by the hook-up, or modification of its facilities to
handle/process such Seller's production. In no event shall such fee be based on
a value greater than the time value of the proceeds attributable to the Buyer's
production during any such downtime. In the event the applicable Seller requires
operating services from Buyer with respect to such a well, such Seller shall pay
Buyer a monthly operating overhead fee of $10,000 per well. Upon the drilling
and completion of the initial well on a block, the applicable Seller shall earn
an assignment of operating rights as to all depths as specified in this
Section in the appropriate percentage interest, as set out in this Section,
provided that the initial well meets the qualifications of 30 CFR 250.116 or the
well is completed.

        7.14 Surface Use.    In the event a Seller drills and completes a well
after the Closing on a Property described on Schedule 2.03(a), and there are
existing facilities on the Property which are capable of handling production
from such well, then Buyer and such Seller shall enter into a mutually
acceptable Production Handling Agreement incorporating the following terms: a
$0.75 per barrel handling fee on oil and water, a $0.125 per mcf gas fee, and a
$0.05 per stage of compression fee. If the existing facilities are not capable
of handling production from such well, the applicable Seller may elect to
upgrade any existing facilities at its sole cost. Such Seller shall not be
liable for any hook-up fee, or other similar lump sum consideration, unless
Buyer demonstrates the reasonableness of such a fee due to actual downtime of
more than 72 continuous hours of its facilities caused by the hook-up, or
modification of its facilities to handle/process such Seller's production. In no
event shall such fee be based on a value greater than the time value of the
proceeds attributable to the Buyer's production during any such downtime.

        7.15 Casualty Loss.    

        (a)   If after the Execution Date and prior to the Closing Date any part
of the Assets shall be damaged or destroyed by fire or other casualty or if any
part of the Assets shall be taken in condemnation or under the right of eminent
domain or if proceedings for such purposes shall be pending or threatened,
Sellers shall as soon as reasonably practicable notify Buyer in writing of such
occurrence. This Agreement shall remain in full force and effect notwithstanding
any such destruction, taking or proceeding, or the threat thereof and, subject
to Buyer's right to terminate in Section 11.01(h), the Parties shall proceed
with the transactions contemplated by this Agreement notwithstanding such
occurrence (and without reduction of the Purchase Price). Any such casualty loss
where the cost to repair or replace the damaged or destroyed Asset exceeds
$50,000 shall be considered a "Material Casualty Loss."

        (b)   At the Closing, Sellers shall pay to Buyer all sums paid to
Sellers by third parties by reason of the destruction or taking of such Assets
between the Execution Date and the Closing and shall assign, transfer and set
over unto Buyer all of the rights, title and interest of Sellers in and to any
claims, causes of action, unpaid proceeds or other payments from third parties
arising out of such destruction or taking. Sellers agree to maintain until the
Closing Date the same or comparable insurance coverage that it has in place on
the Execution Date with respect to the Assets. Except as set forth in the
preceding sentence, Sellers shall not be obligated to carry or maintain, and
shall have no obligation or liability to Buyer for its failure to carry or
maintain, any insurance coverage with respect to any of the Assets. Within two
Business Days after the Execution Date, Sellers will provide Buyer with evidence
of insurance outlining the coverage limits of the existing policies covering the
Assets.

26

--------------------------------------------------------------------------------




        7.16 Hedging Arrangement.    Upon execution of this Agreement, Buyer
shall have the option, exercisable on the Execution Date, to require Sellers to
enter into the hedging arrangements described in this Section 7.16 provided that
the average daily production as of the Execution Date attributable to the Assets
being purchased by Buyer exceeds 35,000 MMBtu's. If Buyer makes such election,
prior to the Closing Date, Sellers shall enter into hedging arrangements with
respect to the transactions contemplated under this Agreement in accordance with
the terms outlined in Section 3.01(d). At the Closing, Sellers shall assign and
transfer to Buyer and Buyer shall accept assignment and transfer of such hedging
arrangements. Such assignment and transfer shall confirm in writing that as of
the Closing Buyer shall have assumed all of Sellers' obligations under such
hedging arrangements as if it had entered into them for its own account without
relying on any credit support from, or recourse to, any Seller. Buyer shall also
execute such further documentation as the Sellers or the counterparties to the
hedging arrangements may reasonably require from Buyer in order to confirm that
Sellers are forever released and discharged from any liability to such
counterparties under the hedging arrangements in the same fashion as if the
Sellers and the counterparties had agreed to a novation of the hedging
arrangements on the Closing Date.

        7.17 Termination of Certain Arrangements.    As of the Closing Date,
(a) that certain Seismic Exploration Agreement dated November 30, 2001 between
Unocal and Buyer and (b) that certain Lease Operating Expense Agreement dated
November 30, 2001 between Unocal and Buyer shall terminate and neither Unocal
nor Buyer shall have any further rights or obligations under either such
agreement.

        7.18 Employment Matters.    Within seven days after the Execution Date,
Sellers will provide Buyer with a list of employees that are associated with the
Assets and that may be available to Buyer for employment consideration
associated with Buyer's acquisition of the Assets. For a period of 90 days after
the Closing Date, Sellers, upon the specific request of Buyer, agree to
reasonably cooperate with Buyer's efforts to offer employment to or hire any
employees on the list of employees which Sellers provide to Buyer pursuant to
the preceding sentence, however, Sellers will not be required to incur any
out-of-pocket costs in connection with such cooperation. Buyer and its
Affiliates are not obligated to hire any of the employees but will have access
to the list of employees for employment consideration. The decision whether or
not to hire any employee on said list of employees shall be at Buyer's sole
discretion and on such terms and conditions designated by Buyer in its sole
discretion, subject to the following provisions of this Section. Neither Buyer
nor its Affiliates is hereby, and at no time hereafter will be, adopting,
accepting, or assuming any employee benefit plan or collective bargaining
agreement of Sellers or their Affiliates relating to any of their employees or
any other agreement, trust, plan, fund, or other arrangement of Sellers or their
Affiliates (including, but not limited to flexible contribution plans) that
provides for employee benefits or perquisites (collectively, "Employment
Arrangements"), and Buyer and its Affiliates shall have no liability or
obligation whatsoever under any Employment Arrangement to Sellers or their
Affiliates or to any employees of Sellers or their Affiliates, whether or not
any of such employees are offered employment by or become employees of Buyer or
any Affiliate of Buyer. Neither Buyer nor its Affiliates are obligated to
replace any of the Employment Arrangements for any employees who become
employees of Buyer or its Affiliates, nor are Buyer or its Affiliates obligated
to provide such persons with any similar agreements, plans, or arrangements. The
employee benefit plans offered by Buyer or its Affiliates to employees of
Sellers or an Affiliate of Sellers who are hired by Buyer or an Affiliate of
Buyer in connection with this transaction shall not recognize the services of
such employees for periods of employment by Sellers or an Affiliate of Sellers
for any purpose other than accrual of vacation benefits with Buyer. Sellers
shall pay or cause to be paid at the time of employees' termination of
employment with Sellers all vacation accrued during employment with Sellers or
an Affiliate of Sellers so that the employees hired by Buyer will commence
employment with Buyer without a vacation balance.

27

--------------------------------------------------------------------------------

        7.19 Schedule 5.06 Matters.    Sellers shall take all actions reasonably
necessary to return the affected Assets to compliance with respect to the
matters set forth in Schedule 5.06 prior to the time Buyer assumes operation of
the Assets, and to the extent Sellers have not taken such actions prior to such
time, shall indemnify Buyer for any Indemnified Losses associated with their
failure to take such actions.

ARTICLE VIII
CONDITIONS TO CLOSING

        8.01 Conditions to Obligations of Sellers.    The obligations of Sellers
to proceed with the Closing shall be subject to the waiver by Sellers or
satisfaction of the following conditions:

        (a)   Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement shall be correct in all material respects
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date.

        (b)   Compliance With Covenants. Each and all of the covenants and
agreements of Buyer to be performed on or before the Closing pursuant to the
terms hereof shall have been performed and satisfied in all material respects.

        (c)   Governmental Approvals. Any applicable Governmental Approvals
shall have been obtained.

        (d)   No Suits. No suit, action or other proceeding shall be pending or,
to Sellers' Knowledge, threatened by any third party against such Seller or any
of its Affiliates, that restricts in any material respect or prohibits (or, if
successful, would restrict in any material respect or prohibit) the consummation
of the transactions contemplated hereby.

        (e)   Violation of Orders. The consummation of the transactions
contemplated hereunder shall not violate any order, decision, ruling or decree
of any Governmental Authority having competent jurisdiction over the
transactions contemplated by this Agreement or require (by any Governmental
Authority) any material action on the part of Sellers or any of their
Affiliates.

        (f)    Hedging Novation. The counterparties to any hedging agreements
entered into under Section 7.16 shall have executed and delivered to Sellers
novation agreements, reasonably satisfactory to Sellers.

        8.02 Conditions to Obligations of Buyer.    The obligations of Buyer to
proceed with the Closing shall be subject to the waiver by Buyer or satisfaction
of the following conditions:

        (a)   Representations and Warranties. The representations and warranties
of Sellers contained in this Agreement shall be correct in all material respects
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date; provided
that Buyer's right not to proceed with the Closing as a result of a breach of
Sellers' representations and warranties shall only arise in the event that Buyer
has a right to terminate this Agreement pursuant to Section 7.07(c).

        (b)   Compliance With Covenants. Each and all of the covenants and
agreements of Sellers required to be performed on or before the Closing pursuant
to the terms hereof shall have been performed and satisfied in all material
respects.

        (c)   Governmental Approvals. Any applicable Governmental Approvals
shall have been obtained.

        (d)   No Suits. No suits, action or proceedings shall be pending or, to
the knowledge of Buyer, threatened against Buyer or any of its Affiliates, that
restricts in any material respect or prohibits

28

--------------------------------------------------------------------------------




(or, if successful, would restrict in any material respect or prohibit) the
consummation of the transactions contemplated hereby.

        (e)   Violation of Orders. The consummation of the transactions
contemplated hereunder shall not violate any order, decision, ruling or decree
of any Governmental Authority having competent jurisdiction over the
transactions contemplated by this Agreement or require (by any Governmental
Authority) any material action on the part of Buyer or any of its Affiliates.

ARTICLE IX
DISPUTE RESOLUTION

        9.01 Arbitration.    

        (a)   Any and all claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question arising out of or
relating to this Agreement, any provision hereof, the alleged breach of any such
provision or in any way relating to the subject matter of this Agreement or the
relationship between the Parties created by this Agreement, involving the
Parties and/or their respective representatives (all of which are referred to
herein as "Disputes"), even though some or all of such Disputes allegedly are
extra-contractual in nature, whether such Disputes sound in contract, tort, or
otherwise, at law or in equity, under State or federal law, whether provided by
statute or the common law, for damages or any other relief, shall be resolved by
binding arbitration in accordance with this Article IX.

        (b)   The validity, construction, and interpretation of this Article IX,
and all procedural aspects of the arbitration conducted pursuant to this
Article IX, including but not limited to, the determination of the issues that
are subject to arbitration (i.e., arbitrability), the scope of the arbitrable
issues, allegations of "fraud in the inducement" to enter into this Agreement,
or this arbitration provision, allegations of waiver, laches, delay or other
defenses to arbitrability, and the rules governing the conduct of the
arbitration shall be decided by the arbitrators. The arbitration shall be
administered by the American Arbitration Association (the "AAA"), and shall be
conducted pursuant to the Commercial Arbitration Rules of the AAA, as modified
by the Agreement. In deciding the substance of the Parties' Disputes, the
arbitrators shall refer to the substantive laws of the State of Texas for
guidance (excluding Texas choice-of-law principles that might call for the
application of some other state's law). Notwithstanding any other provision in
this Article IX to the contrary, the Parties expressly agree that the
arbitrators shall have absolutely no authority to award consequential,
incidental, special, treble, exemplary or punitive damages of any type under any
circumstances regardless of whether such damages may be available under Texas
law, the law of any other state, or federal law, or under the Commercial
Arbitration Rules of the AAA, the Parties hereby waiving their right, if any, to
recover consequential, incidental, special, treble, exemplary or punitive
damages in connection with any such Disputes.

        (c)   The arbitration proceeding shall be conducted in Houston, Texas
before a panel of three arbitrators appointed in accordance with the Commercial
Arbitration Rules of the AAA consisting of persons from any of the following
categories: (i) attorneys having practiced in the area of oil and gas law for at
least ten years, (ii) engineers with at least ten years of experience in the oil
and gas industry, or (iii) certified public accountants with at least ten years
of experience in the oil and gas industry dealing with joint interest billings;
provided, however, that if the dispute relates solely to the final accounting
statement or any other predominantly accounting issue, all three arbitrators
chosen shall be accountants as set forth in the preceding Section 9.01(c)(iii).
The arbitrators shall conduct a hearing as soon as reasonably practicable after
appointment of the third arbitrator, and a final decision completely disposing
of all Disputes that are the subject of the arbitration proceedings shall be
rendered by the arbitrators within 30 days after the hearing, to the extent
reasonably practicable. The arbitrators' ultimate decision after final hearing
shall be in writing. In

29

--------------------------------------------------------------------------------




case the arbitrators award monetary damages to either Party, the arbitrators
shall certify in their award that they have not included any consequential,
incidental, special, treble, exemplary or punitive damages.

        (d)   The arbitrators shall designate a prevailing Party in their final
award. Pursuant to this determination, the arbitrators shall award to the
prevailing Party its attorneys' fees, costs and expenses of the arbitration
(including the arbitrators' fees and expenses) in full.

        (e)   To the fullest extent permitted by law, the arbitration proceeding
and the arbitrators' award shall be maintained in confidence by the Parties.

        (f)    The award of the arbitrators shall be binding upon the parties
and final and nonappealable to the maximum extent permitted by law, and judgment
thereon may be entered in a court of competent jurisdiction and enforced by any
Party as a final judgment of such court.

ARTICLE X
INDEMNIFICATION

        10.01 Sellers' Indemnification.    

        (a)   If the Closing occurs, Sellers agree to indemnify, defend and hold
harmless Buyer, its Affiliates, and their respective officers, directors,
employees, agents, representatives, Affiliates, successors and assigns
(collectively, the "Buyer Indemnitees") from and against any and all Indemnified
Losses that are attributable to (i) a breach by Sellers of their
representations, warranties, covenants and agreements hereunder,
(ii) Pre-Effective Time Liabilities, (iii) Interim Period Liabilities, and
(iv) the matters listed on Schedule 5.05, REGARDLESS OF WHETHER CAUSED OR
CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT FAULT OR NEGLIGENCE (ACTIVE OR
PASSIVE) OR STRICT LIABILITY OF ANY OF THE BUYER INDEMNITEES.

        (b)   Notwithstanding anything to the contrary in Section 10.01(a), in
no event shall any amounts be recovered from any Seller or any of its
Affiliates:

        (i)    relating to any breach of a representation or warranty or
covenant by any Seller of which Buyer had Knowledge at least two Business Days
prior to the Closing Date and with respect to which Buyer failed to give a
Breach Notice;

        (ii)   for any matter under Section 10.01(a) for which a written notice
of claim specifying in reasonable detail the specific nature of and specific
basis of the Losses and the estimated amount of such Indemnified Losses ("Claim
Notice") is not delivered to Sellers prior to the close of business on the day
12 months following the Closing Date (or the later closing date with respect to
any Property specified in Sections 7.01(c)(iv) or 7.06), and the indemnities
granted by Sellers in Section 10.01(a) shall terminate on such date; provided,
however, that such indemnities shall survive with respect only to the specific
matter that is the subject of any Claim Notice delivered in good faith in
compliance with the requirements of this Section 10.01(b)(ii) prior to such
12 month anniversary until the earlier to occur of (x) the date on which a final
nonappealable resolution of the matter described in such Claim Notice has been
reached and Sellers have paid all required amounts or (y) the date on which the
matter described in such Claim Notice has otherwise reached final resolution and
Sellers have paid all required amounts;

        (iii)  for any individual Indemnified Loss arising out of a single set
of facts and circumstances resulting from matters described in Section 10.01(a)
that is less than $50,000;

30

--------------------------------------------------------------------------------





        (iv)  for any Indemnified Losses resulting from matters described in
Section 10.01(a) until the aggregate amount of Indemnified Losses incurred by
the Buyer Indemnitees in respect of all matters giving rise to such Indemnified
Losses (but excluding matters described in clause (iii)) exceeds 1% of the
Purchase Price (the "Deductible"); and in the event the aggregate Indemnified
Losses exceed the Deductible, then Sellers shall be liable (subject to the other
provisions of this Section 10.01(b)) to indemnify the Buyer Indemnitees for
those Indemnified Losses that so exceed the Deductible; and

        (v)   for any Indemnified Losses resulting from matters described in
Section 10.01(a) that exceed the Cap. As used herein the term "Cap" means that
time when the Indemnified Losses incurred by the Buyer Indemnitees in respect of
all matters described in Section 10.1(a) first equals 75% of the Purchase Price
(including the Deductible). For the avoidance of doubt, the limitation described
in this Section 10.01(b)(v) permits a maximum possible recovery by Buyer under
Section 10.01(a) of an aggregate amount equal to 74% of the Purchase Price;

provided, however, that the limitations set forth in this Section 10.01(b) shall
not apply to indemnification obligations arising under Sections 3.04, the last
sentence of 3.06, 7.01(c)(iii)(x), 7.02(c)(i), 7.07(b)(i), 7.09, 7.13, 7.19,
10.01(a)(iv), 12.03, 13.05, 13.08 or 13.09.

        10.02 Buyer's Indemnification.    If the Closing occurs:

        (a)   Buyer hereby assumes and agrees to pay, perform and discharge the
following liabilities and obligations (collectively, the "Assumed Obligations"):

        (i)    all liabilities (including all General Liabilities and
Environmental Liabilities) and obligations that are attributable to the
ownership or operation of the Assets on or after the Effective Time (including
with respect to damage to property or injury to or death of persons, in each
case occurring after the Effective Time but attributable in whole or in part to
conditions or operations that existed or occurred before the Effective Time);

        (ii)   all of Sellers' liabilities and obligations to properly plug and
abandon all wells located on the Assets and remove all related facilities and
equipment now or hereafter located on the Assets and clean up and restore the
Assets (including all obligations to clean, close and abandon all pits and
impoundments) in accordance with all applicable laws and regulations, and to the
satisfaction of all applicable Governmental Authorities (regardless of whether
any such obligation to plug, abandon, remove, clean up and restore is
attributable to periods of time prior to or after the Effective Time);

        (iii)  any and all obligations to make up, deliver or pay for
Hydrocarbon volumes under any gas balancing or similar arrangements affecting
the Assets in respect of amounts owed thereunder by any Seller as of the
Effective Time, to the extent such Hydrocarbon volumes were reflected on the
Imbalance Statement or otherwise taken into account in connection with the
determination of the Adjusted Purchase Price; and

        (iv)  all obligations of Buyer pursuant to Section 7.16.

        (b)   Buyer agrees to release, indemnify, defend and hold harmless each
Seller, its Affiliates, and their respective officers, directors, employees,
agents, representatives, successors and assigns (collectively, the "Seller
Indemnitees"), from and against any and all Indemnified Losses that are
attributable to (i) a breach by Buyer of its representations, warranties,
covenants and agreements hereunder or (ii) the Assumed Obligations, REGARDLESS
OF WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT FAULT OR
NEGLIGENCE (ACTIVE OR PASSIVE) OR STRICT LIABILITY OF ANY OF THE SELLER
INDEMNITEES.

31

--------------------------------------------------------------------------------

        10.03 General Provisions.    

        (a)   The indemnity, defense and hold harmless obligations set forth in
Sections 10.01(a) and 10.02(a) above shall not apply (i) to the extent that a
claim for indemnification by a Party relates to any amount or item for which
such Party received credit as an adjustment to the Purchase Price pursuant to
the provisions hereof or (ii) to either Party's costs and expenses with respect
to the negotiation and consummation of this Agreement and the transactions
contemplated hereby.

        (b)   Upon reasonable request of Sellers, Buyer agrees to execute and
deliver specific assumption agreements, in a form mutually acceptable to Buyer
and Sellers, with respect to the Assumed Obligations (without increasing Buyer's
obligations under this Agreement).

        (c)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR UNDER ANY LEGAL REQUIREMENTS, THE REMEDIES AVAILABLE TO SELLERS AND
BUYER UNDER THIS ARTICLE X SHALL BE THE SOLE AND EXCLUSIVE REMEDIES (i) FOR
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT IN THIS AGREEMENT OR
(ii) OTHERWISE RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

        (d)   NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY,
NO PARTY SHALL HAVE ANY LIABILITY UNDER THIS AGREEMENT FOR (AND EACH PARTY
HEREBY RELEASES THE OTHER PARTY FROM) EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES, EXCEPT WITH RESPECT TO A THIRD
PARTY CLAIM FOR WHICH A PARTY IS SEEKING INDEMNIFICATION HEREUNDER.

        10.04 Indemnification Procedures.    All claims for indemnification
under this Article X shall be asserted and resolved pursuant to this
Section 10.04. Any person or entity claiming indemnification hereunder is
hereinafter referred to as the "Indemnified Party" and any person or entity
against whom such claims are asserted hereunder is hereinafter referred to as
the "Indemnifying Party." In the event that any Third Party Claims are asserted
against or sought to be collected from an Indemnified Party, said Indemnified
Party shall with reasonable promptness provide to the Indemnifying Party a
written notice of claim specifying in reasonable detail the specific nature,
specific basis and amount of the Third Party Claims for which indemnification is
sought. The Indemnifying Party shall have 30 days from the personal delivery or
receipt of such written notice (the "Notice Period") to notify the Indemnified
Party (i) whether or not it disputes the liability of the Indemnifying Party to
the Indemnified Party hereunder with respect to such Third Party Claims and
(ii) whether or not it desires, at the sole cost and expense of the Indemnifying
Party, to defend the Indemnified Party against such Third Party Claims;
provided, however, that any Indemnified Party is hereby authorized prior to and
during the Notice Period to file any motion, answer or other pleading that it
shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party (and of which it shall have given notice and opportunity to
comment to the Indemnifying Party) and not prejudicial to the Indemnifying
Party. In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that it desires to defend the Indemnified Party against
such Third Party Claims, the Indemnifying Party shall have the right to defend
all appropriate proceedings, and with counsel of its own choosing, which
proceedings shall be promptly settled or prosecuted by them to a final
conclusion. If the Indemnified Party desires to participate in, but not control,
any such defense or settlement it may do so at its sole cost and expense. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
with the Indemnifying Party and its counsel in contesting any Third Party Claims
that the Indemnifying Party elects to contest or, if appropriate and related to
the Third Party Claim in question, in making any counterclaim against the person
asserting the Third Party Claim, or any cross-complaint against any Person. No
Third Party Claim may be settled or otherwise compromised without the prior
written consent of the Indemnifying Party.

32

--------------------------------------------------------------------------------

ARTICLE XI
TERMINATION

        11.01 Right of Termination.    This Agreement may be terminated at any
time at or prior to Closing:

        (a)   by mutual written consent of the Parties;

        (b)   by Sellers on December 31, 2003 if the conditions set forth in
Section 8.01 have not been satisfied in all material respects by Buyer or waived
by Sellers in writing by December 31, 2003;

        (c)   by Buyer on the December 31, 2003 if the conditions set forth in
Section 8.02 have not been satisfied in all material respects by Sellers or
waived by Buyer in writing by December 31, 2003;

        (d)   by Buyer or Sellers in accordance with the provisions of
Section 7.07(c);

        (e)   by any Party if the Closing shall not have occurred on or before
December 31, 2003;

        (f)    by any Party if any Governmental Authority shall have issued an
order, judgment or decree or taken any other action challenging, delaying,
restraining, enjoining, prohibiting or invalidating the consummation of the
transactions contemplated herein; or

        (g)   by any Party if the aggregate amount of all Title Defects,
Material Environmental Conditions and Material Casualty Losses exceeds twenty
percent (20%) of the Purchase Price.

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), or (e) above if such Party is at such
time in material breach of any provision of this Agreement.

        11.02 Effect of Termination.    In the event that Closing does not occur
as a result of any Party exercising its right to terminate pursuant to
Section 11.01, this Agreement shall be null and void and no Party shall have any
further rights or obligations under this Agreement, except that nothing herein
shall relieve any Party from any liability for any breach hereof or any
liability that has accrued prior to the date of such termination. The provisions
of Article IX and Sections 13.05, 13.06 and 13.07 shall survive the termination
of this Agreement.

ARTICLE XII
TAXES

        12.01 Apportionment of Ad Valorem and Property Taxes:    All ad valorem
taxes, real property taxes, personal property taxes and similar obligations with
respect to the Assets for the tax period in which the Effective Time occurs
shall be apportioned as of the Effective Time between Sellers and Buyer. That
portion of such apportioned tax liability which is attributable to Sellers shall
be credited to Buyer's account. Buyer shall file or cause to be filed all
required reports and returns incident to such taxes and shall pay or cause to be
paid to the taxing authorities all such taxes relating to the tax period in
which the Effective Time occurs. Buyer shall supply Sellers with copies of the
filed reports and proof of payment promptly after filing and paying them.

        12.02 Sales Taxes, Filing Fees, Etc.    The Purchase Price and the
Adjusted Purchase Price provided for herein are net of any sales taxes or other
transfer taxes in connection with the sale of the Assets. Buyer shall be liable
for any sales tax or other transfer tax, as well as any applicable conveyance,
transfer and recording fees and real estate transfer stamps or taxes imposed on
the transfer of the Assets pursuant to this Agreement. If any Seller is required
by applicable state law to report and pay these taxes and/or fees, Buyer shall,
upon presentment of an invoice by Sellers, promptly deliver a check to Sellers
in full payment of the invoice. Buyer shall defend, indemnify and hold each
Seller harmless with respect to the payment of any of those taxes including any
interest or penalties assessed thereon.

33

--------------------------------------------------------------------------------


        12.03 Other Taxes.    All production, severance, excise, and other
similar such taxes or fees (other than income taxes) relating to production of
oil, gas and condensate attributable to the Assets prior to the Effective Time
shall be paid by Sellers, and all such taxes relating to such production on and
after the Effective Time shall be paid by Buyer. Buyer shall supply Sellers with
copies of the filed reports and proof of payment for the year 2003 for all such
taxes promptly after filing and paying them.

ARTICLE XIII
MISCELLANEOUS

        13.01 Survival.    The representations, warranties, covenants and
agreements in this Agreement and any document delivered pursuant hereto shall
survive the Closing, subject to the provisions of Section 10.01(b)(ii).

        13.02 Sellers' Disclaimers.    Except as expressly set forth in this
Agreement, each Seller disclaims all liability and responsibility for any
representation, warranty, statements or communications (orally or in writing) to
any Person (including, any information contained in any opinion, information or
advice that may have been provided to any such Person by any officer, director,
stockholder, partner, employee, agent, consultant, representative or contractor
of such Seller, its Affiliates or any engineer or engineering firm, or other
agent, consultant or representative) wherever and however made with respect to
the transactions contemplated hereby. BUYER ACKNOWLEDGES THAT NO SELLER HAS
MADE, AND EACH SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY
EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON
LAW, BY STATUTE OR OTHERWISE RELATING TO (a) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES, OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES
OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS, (b) EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR
HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF ANY SELLER, OR (c) OTHER THAN AS
SET FORTH IN SECTION 5.15, THE ENVIRONMENTAL CONDITION OF THE ASSETS. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH SELLER EXPRESSLY DISCLAIMS AND
NEGATES, AND BUYER HEREBY WAIVES, AS TO PERSONAL PROPERTY, EQUIPMENT, INVENTORY,
MACHINERY AND FIXTURES CONSTITUTING A PART OF THE ASSETS (i) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (iv) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR UNKNOWN, (v) ANY AND ALL
IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW, AND (vi) ANY IMPLIED OR
EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR HEALTH, IT BEING THE EXPRESS
INTENTION OF BUYER AND EACH SELLER THAT (EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
IN ARTICLE V) THE PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND
FIXTURES INCLUDED IN THE ASSETS SHALL BE CONVEYED TO BUYER, AND BUYER SHALL
ACCEPT SAME, AS IS, WHERE IS, WITH ALL FAULTS AND IN THEIR PRESENT CONDITION AND
STATE OF REPAIR AND BUYER REPRESENTS TO EACH SELLER THAT BUYER HAS MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS WITH RESPECT TO SUCH PERSONAL PROPERTY,
EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES AS BUYER DEEMS APPROPRIATE. EACH
SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE
"CONSPICUOUS" DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.

34

--------------------------------------------------------------------------------

        13.03 UTPCPL WAIVER.    TO THE EXTENT APPLICABLE TO THE ASSETS OR ANY
PORTION THEREOF, BUYER HEREBY WAIVES THE PROVISIONS OF THE LOUISIANA UNFAIR
TRADE PRACTICES AND CONSUMER PROTECTION LAW (LA. R. S. 51:1402, ET SEQ.). BUYER
WARRANTS AND REPRESENTS THAT IT: (i) IS EXPERIENCED AND KNOWLEDGEABLE WITH
RESPECT TO THE OIL AND GAS INDUSTRY GENERALLY AND WITH TRANSACTIONS OF THIS TYPE
SPECIFICALLY; (ii) POSSESSES AMPLE KNOWLEDGE, EXPERIENCE AND EXPERTISE TO
EVALUATE INDEPENDENTLY THE MERITS AND RISKS OF THE TRANSACTION HEREIN
CONTEMPLATED; AND, (iii) IS NOT IN A SIGNFICIANTLY DISPARATE BARGAINING POSITION
IN NEGOTIATIONS WITH SELLERS.

        13.04 WAIVER OF CONSUMER RIGHTS:    BUYER HEREBY WAIVES ITS RIGHTS UNDER
THE DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ.,
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION, BUYER
VOLUNTARILY CONSENTS TO THIS WAIVER. IN ADDITION, TO THE EXTENT APPLICABLE TO
THE ASSETS OR ANY PORITON THEREOF, BUYER HEREBY WAIVES THE PROVISIONS OF THE
TEXAS CONSUMER PROTECTION LAWS REGARDING FALSE, MISLEADING AND DECEPTIVE
BUSINESS PRACTICES, UNCONSCIONABLE ACTIONS AND BREACHES OFWARRANTY; PROVIDED,
HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED A WAIVER BY BUYER WHERE
SUCH WAIVER IS PROHIBITED BY LAW. IN ORDER TO EVIDENCE ITS ABILITY TO GRANT SUCH
WAIVER, BUYER HEREBY REPRESENTS AND WARRANTS TO EACH SELLER THAT BUYER (i) IS IN
THE BUSINESS OF SEEKING OR ACQUIRING, BY PURCHASE OR LEASE, GOODS, OR SERVICES
FOR COMMERCIAL OR BUSINESS USE, (ii) HAS ASSETS OF FIVE MILLION DOLLARS OR MORE
ACCORDING TO ITS MOST RECENT FINANCIAL STATEMENT PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, (iii) HAS KNOWLEDGE AND EXPERIENCE IN
FINANCIAL MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND RISKS OF THE
TRANSACTION CONTEMPLATED HEREBY, AND (iv) IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION. Nothing in this Section shall be interpreted as a waiver of
the express representations and warranties in this Agreement.

        13.05 Notices.    All notices, requests, instructions or other
correspondence to be given hereunder by one Party to another shall be in writing
and mailed by registered or certified mail, return receipt

35

--------------------------------------------------------------------------------


requested, postage prepaid, or delivered personally (which shall include
delivery by a courier or messenger service) or by telecopy transmission with
confirmation of receipt, as follows:

If to any Seller, addressed to:   [Name of such Seller]
c/o Union Oil Company of California
14141 Southwest Freeway
Sugar Land, Texas 77478
Attn: Jack Bayless, Land Manager
Fax: 281-287-5333
 
 
with a copy to:
Attn: Mark Jones, Deputy General Counsel
Fax: 281-287-5155
If to Buyer, addressed to:
 
Forest Oil Corporation
1600 Broadway, Suite 2200
Denver, CO 80202
Attn: Gulf Coast Land Manager
Fax: 303-812-1454
 
 
with a copy to:
 
 
Attention: General Counsel
Fax: 303-812-1510

Notices given by mail or by personal delivery shall be effective (and deemed to
have been given) upon actual receipt. Notices given by telecopier shall be
effective upon actual receipt if received and confirmed by return transmission
during the recipient's normal business hours or at the beginning of the
recipient's next business day after receipt if not received during the
recipient's normal business hours.

        Buyer and each Seller may change any address to which notice is to be
given to it by giving notice thereof as provided above of such change of
address.

        13.06 Governing Law.    The provisions of this Agreement and the
documents delivered pursuant hereto shall be governed by and construed in
accordance with the laws of the State of Texas (excluding any conflicts-of-law
rule or principle that might refer same to the laws of another jurisdiction);
provided that, the validity and enforceability of all conveyance documents or
instruments executed and delivered pursuant to this Agreement insofar as they
affect title to real property shall be governed by and construed in accordance
with the laws of the jurisdiction in which such property is located.

        13.07 Waiver of Jury Trial.    EACH SELLER AND BUYER DO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, AND ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED UPON,
ARISING OUT OF, OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

        13.08 Public Announcements.    No Party shall make any press release or
other public announcement regarding the existence of this Agreement, the
contents hereof or the transactions contemplated hereby (it being understood
that this shall not restrict the disclosure by Buyer of reserve, production and
similar information relating to the Assets) without the prior written consent of
the other Party (which consent shall not be unreasonably withheld); provided
that the foregoing shall not restrict disclosures that are required by
applicable Legal Requirements or the rules of applicable stock exchanges.

36

--------------------------------------------------------------------------------


        13.09 Confidentiality.    Sellers and Buyer shall comply with any
undertaking of confidentiality set forth in the Confidentiality Agreement. If
this Agreement terminates, the Confidentiality Agreement shall remain in full
force and effect in accordance with its terms. However, notwithstanding the
provisions contained in the Confidentiality Agreement, the Parties may disclose
to any and all persons, without limitation of any kind, the tax treatment and
any facts that may be relevant to the tax structure of the transaction
contemplated hereby beginning on the earliest of (i) the date of the public
announcement of discussions relating to this transaction, (ii) the date of
public announcement of the transaction, or (iii) the date of execution of an
agreement (with or without conditions) to enter into the transaction, provided,
however, that neither party (nor any employee, representative or other agent
thereof) may disclose any other information that is not relevant to
understanding the tax treatment and tax structure of the transaction (including
the identity of any party and any information that could lead another to
determine the identity of any party), or any other information to the extent
that such disclosure could result in a violation of any federal or state
securities law, except as permitted under the Confidentiality Agreement.

        13.10 No Admissions.    Buyer and Sellers agree that neither this
Agreement, nor any part hereof, nor any performance under this Agreement, nor
any payment of any amount pursuant to any provision of this Agreement shall
constitute or be construed as a finding, evidence of, or an admission or
acknowledgement of any liability, fault, or past or present wrongdoing, or
violation of any law, rule, regulation, or policy, by either Sellers or Buyer or
by their respective officers, directors, employees, or agents.

        13.11 Captions.    The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

        13.12 Entire Agreement; Amendments and Waivers.    Except for the
Confidentiality Agreement, this Agreement (together with all Schedules attached
hereto) constitutes the entire agreement between the Parties pertaining to the
subject matter hereof and thereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties, and there are no representations, warranties, covenants or agreements
between the Parties in connection with the subject matter hereof and thereof
except as set forth specifically herein or therein. No supplement, modification
or waiver of this Agreement shall be binding unless executed in writing by the
Party or Parties to be bound thereby and expressly referencing this Agreement.
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar) nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

        13.13 Successors; Third Party Beneficiaries.    This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the Parties and their respective
successors and assigns any rights, benefits or obligations hereunder, except for
the indemnification provisions for the benefit of the Seller Indemnitees and
Buyer Indemnitees.

        13.14 Restrictions on Assignment.    Prior to the Closing, neither Buyer
nor any Seller may assign its rights hereunder without the other Party's
consent. After the Closing, each Seller may not assign its obligations hereunder
without the prior written consent of Buyer first having been obtained.

        13.15 Severability.    If any one or more of the provisions contained in
this Agreement or in any document delivered pursuant hereto shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such document.

37

--------------------------------------------------------------------------------


        13.16 Further Assurances.    After Closing, the Parties will take and
will cause their Affiliates to take all appropriate action and execute any
documents, instruments or conveyances of any kind that may be reasonably
necessary to effectuate the intent of this Agreement.

        13.17 Multiple Counterparts.    This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        13.18 Tax Free Exchange.    Sellers retain the right to sell their
interests in the Assets to Buyer as a non-simultaneous like-kind property
exchange for cash pursuant to Section 1031 of the Code. Sellers shall have the
right to elect this tax-deferred exchange at any time prior to the date of
Closing. Buyer agrees to execute additional escrow instructions, documents,
agreements, or instruments to effect the exchange. Sellers shall indemnify,
defend and hold the Buyer Indemnitees harmless from and against any and all
losses as a result of any tax deferred exchange by Sellers, including without
limitation any and all additional costs, expenses, fees or liabilities incurred
by Buyer as a result of or in connection with Sellers' tax deferred exchange.

38

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the
date first written above.


SELLERS:
 
UNION OIL COMPANY OF CALIFORNIA
 
 
By:
 
/s/  TIMOTHY J. POWNELL      

--------------------------------------------------------------------------------

Timothy J. Pownell
Attorney-in-Fact
 
 
PURE RESOURCES, L.P.
 
 
By:
 
Pure Resources I, Inc., its General Partner
 
 
 
 
By:
 
/s/  STEPHEN L. HAYES      

--------------------------------------------------------------------------------

Stephen L. Hayes
Vice President, Tax
 
 
PURE RESOURCES, L.P.
 
 
By:
 
Pure Resources I, Inc., its General Partner
 
 
 
 
By:
 
/s/  STEPHEN L. HAYES      

--------------------------------------------------------------------------------

Stephen L. Hayes
Vice President, Tax
 
 
PRS OFFSHORE, L.P.
 
 
By:
 
OEDC, Inc., its General Partner
 
 
 
 
By:
 
/s/  STEPHEN L. HAYES      

--------------------------------------------------------------------------------

Stephen L. Hayes
Vice President, Tax
BUYER:
 
FOREST OIL CORPORATION
 
 
By:
 
/s/  MATTHEW A. WURTZBACHER      

--------------------------------------------------------------------------------

Matthew A. Wurtzbacher
Senior Vice President

39

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

